Exhibit 10 

 

EXECUTION VERSION

 



 



GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of July 1, 2018

 

Series 2018-GS10

 



 

 



 



 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of July 1, 2018,
is between GS Mortgage Securities Corporation II, a Delaware corporation, as
purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company, a New York
limited partnership, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
July 1, 2018 (the “Pooling and Servicing Agreement”), among the Purchaser, as
depositor (in such capacity, the “Depositor”), Wells Fargo Bank, National
Association, as master servicer (in such capacity, the “Master Servicer”),
Rialto Capital Advisors, LLC, as general special servicer (a “Special
Servicer”), Trimont Real Estate Advisors, LLC, as 1000 Wilshire special servicer
(a “Special Servicer”), Wells Fargo Bank, National Association, as certificate
administrator (in such capacity, the “Certificate Administrator”), Wilmington
Trust, National Association, as trustee (the “Trustee”) and Park Bridge Lender
Services LLC, as operating advisor (in such capacity, the “Operating Advisor”)
and asset representations reviewer (in such capacity, the “Asset Representations
Reviewer”), pursuant to which the Purchaser will transfer the Mortgage Loans (as
defined herein) to a trust fund and certificates and the RR Interests
representing ownership interests in the Mortgage Loans will be issued by a New
York common law trust (the “Trust”). In exchange for the Mortgage Loans, the
Trust will issue to or at the direction of the Depositor certificates to be
known as GS Mortgage Securities Trust 2018-GS10, Commercial Mortgage
Pass-Through Certificates, Series 2018-GS10 (collectively, the “Certificates”)
and the RR Interests will be created pursuant to the Pooling and Servicing
Agreement. For purposes of this Agreement, “Mortgage Loans” refers to the
mortgage loans listed on Exhibit A (and for the avoidance of doubt, the term
Mortgage Loan shall include a subordinate interest in one mortgage loan, the
“Trust Subordinate Companion Loan”) and “Mortgaged Properties” refers to the
properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage File. The
Seller does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse (except as otherwise specifically set forth herein), (subject
to the rights of the holders of interests in the Companion Loans) all of its
right, title and interest in and to the Mortgage Loans identified on Exhibit A
to this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-off
Date, (excluding payments of principal, interest and other amounts due and
payable on the Mortgage Loans on or before the Cut-off Date). Upon the sale of
the Mortgage Loans, the ownership of each related Mortgage Note, the Seller’s
interest in the related Mortgage represented by the Mortgage Note and the other
contents of the related Mortgage File (subject to the rights of the holders of
interests in the Companion Loans) will be vested in the Purchaser and
immediately thereafter the Trustee, and the ownership of records and documents
with respect to each Mortgage Loan (other than those to be held by the holders
of the Companion Loans) prepared by or which come into the possession of the
Seller shall (subject to the rights of the holders of interests in the Companion
Loans) immediately vest in the Purchaser and immediately thereafter the Trustee.
In connection with the transfer of the Mortgage Loans related to the Whole Loans

 



 



 

pursuant to this Section 1, the Seller does hereby assign to the Purchaser all
of its rights, title and interest (solely in its capacity as the holder of the
Mortgage Loans related to Whole Loans) in, to and under the related Co-Lender
Agreements (it being understood and agreed that the Seller does not assign any
right, title or interest that it or any other party may have thereunder in its
capacity as any Companion Holder). The Purchaser will sell (i) the Class A-1,
Class A-2, Class A-3, Class A-4, Class A-5, Class A-AB, Class X-A, Class X-B,
Class A-S, Class B and Class C Certificates (the “Public Certificates”) to the
underwriters specified in the underwriting agreement, dated as of July 18, 2018
(the “Underwriting Agreement”), among the Depositor, Goldman Sachs & Co. LLC
(“GS&Co.”) and Academy Securities, Inc. (“Academy” and, together with GS&Co.,
the “Underwriters”); (ii) the Class D, Class X-D, Class E, Class F, Class G-RR,
Class H-RR and Class R Certificates (the “Private Certificates”) to GS&Co. and
Academy as the initial purchasers (each in such capacity, an “Initial Purchaser”
and collectively, the “Initial Purchasers”) specified in the certificate
purchase agreement, dated as of July 18, 2018 (the “Certificate Purchase
Agreement”), among the Depositor and the Initial Purchasers and (iii) the Class
WLS-A, Class WLS-B, Class WLS-C, Class WLS-D and Class WLS-E Certificates (the
“Loan-Specific Certificates”) to GS&Co. (the “Loan-Specific Initial Purchaser”)
specified in the loan-specific certificate purchase agreement, dated as of July
18, 2018 (the “Loan-Specific Certificate Purchase Agreement”) among the
Depositor and the Loan-Specific Initial Purchaser.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall (i) transfer the RR Interests to the
Seller or at the Seller’s direction and (ii) pay, by wire transfer of
immediately available funds, to the Seller or at the Seller’s direction $
845,712,242, plus accrued interest on the Mortgage Loans from and including July
1, 2018 to but excluding the Closing Date (but subject to certain
post-settlement adjustment for expenses incurred by the Underwriters and the
Initial Purchasers on behalf of the Depositor and for which the Seller is
specifically responsible). The Seller hereby directs the Purchaser to transfer
the RR Interests directly to Goldman Sachs Bank USA.

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2     Books and Records; Certain Funds Received After the Cut-off Date.
From and after the sale of the Mortgage Loans to the Purchaser, record title to
each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Mortgage Note shall be transferred to the
Trustee subject to and in accordance with this Agreement. Any funds due after
the Cut-off Date in connection with a Mortgage Loan received by the Seller shall
be held in trust on behalf of the Trustee (for the benefit of the
Certificateholders and the RR Interest Owners) as the owner of such Mortgage
Loan and shall be transferred promptly to the Certificate Administrator. All
scheduled payments of principal and interest due on or before the Cut-off Date
but collected after the Cut-off Date, and all recoveries and payments of
principal and interest collected on or before the Cut-off Date (only in respect
of principal and interest on the Mortgage Loans due on or before the Cut-off
Date and principal prepayments thereon), shall belong to, and shall be promptly
remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the

 



-2- 



 

Purchaser. The Seller intends to treat the transfer of each Mortgage Loan to the
Purchaser as a sale for tax purposes. Following the transfer of the Mortgage
Loans by the Seller to the Purchaser, the Seller shall not take any actions
inconsistent with the ownership of the Mortgage Loans by the Purchaser and its
assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

It is expressly agreed and understood that, notwithstanding the assignment of
the Mortgage Loan documents, it is expressly intended that the Seller will
receive the benefit of any securitization indemnification provisions in the
Mortgage Loan documents.

 

SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver to or deposit with (or cause to be delivered to
or deposited with) the Custodian (on behalf of the Trustee), with copies to be
delivered to the Master Servicer (other than with respect to any Non-Serviced
Mortgage Loan) and the applicable Special Servicer, respectively, on the dates
set forth in Section 2.01 of the Pooling and Servicing Agreement, all documents,
instruments and agreements required to be delivered by the Purchaser, or
contemplated to be delivered by the Seller (whether at the direction of the
Purchaser or otherwise), to the Custodian, the Master Servicer and the
applicable Special Servicer, as applicable, with respect to the Mortgage Loans
under Section 2.01 of the Pooling and Servicing Agreement, and meeting all the
requirements of such Section 2.01 of the Pooling and Servicing Agreement;
provided that the Seller shall not be required to deliver any draft documents,
privileged or other communications, credit underwriting, due diligence analyses
or data or internal worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to a Non-Serviced
Mortgage Loan), the Seller shall deliver to the Master Servicer and the Master
Servicer shall hold the original (or copy, if such original has been submitted
by the Seller to the issuing bank to effect an assignment or amendment of such
letter of credit (changing the beneficiary thereof to the Trustee (in care of
the Master Servicer) for the benefit of the Certificateholders, the RR Interest
Owners and, if applicable, the related Serviced Companion Noteholder, that may
be required in order for the Master Servicer to draw on such letter of credit on
behalf of the Trustee for the benefit of the Certificateholders, the RR Interest
Owners and, if applicable, the related Serviced Companion Noteholder, in
accordance with the applicable terms thereof and/or of the related Mortgage Loan
documents)) and the Seller shall be deemed to have satisfied any such delivery
requirements by delivering with respect to any letter(s) of credit a copy
thereof to the Custodian together with an Officer’s Certificate of the Seller
certifying that such document has been delivered to the Master Servicer or an
Officer’s Certificate from the Master Servicer certifying that it holds the
letter(s) of credit pursuant to Section 2.01(b) of the Pooling and

 



-3- 



 

Servicing Agreement. If a letter of credit referred to in the previous sentence
is not in a form that would allow the Master Servicer to draw on such letter of
credit on behalf of the Trustee for the benefit of the Certificateholders, the
RR Interest Owners and, if applicable the related Serviced Companion Noteholder,
in accordance with the applicable terms thereof and/or of the related Mortgage
Loan documents, the Seller shall deliver the appropriate assignment or amendment
documents (or copies of such assignment or amendment documents if the Seller has
submitted the originals to the related issuer of such letter of credit for
processing) to the Master Servicer within 90 days of the Closing Date. The
Seller shall pay any costs of assignment or amendment of such letter(s) of
credit required in order for the Master Servicer to draw on such letter(s) of
credit on behalf of the Trustee for the benefit of the Certificateholders, the
RR Interest Owners and, if applicable the related Serviced Companion Noteholder,
and shall cooperate with the reasonable requests of the Master Servicer or the
applicable Special Servicer, as applicable, in connection with effectuating a
draw under any such letter of credit prior to the date such letter of credit is
assigned or amended in order that it may be drawn by the Master Servicer on
behalf of the Trustee for the benefit of the Certificateholders, the RR Interest
Owners and, if applicable, the related Serviced Companion Noteholder.

 

Contemporaneously with the execution of this Agreement by the Purchaser and the
Seller, the Seller shall deliver one (1) PDF and ten (10) originals of a power
of attorney substantially in the form of Exhibit F hereto to each of the Master
Servicer and the applicable Special Servicer, that permits such parties to take
such other action as is necessary to effect the delivery, assignment and/or
recordation of any documents and/or instruments relating to any Mortgage Loan
which have not been delivered, assigned or recorded at the time required for
enforcement by the Trust Fund. The Seller will be required to effect at its
expense the assignment and, if applicable, recordation of its Mortgage Loan
documents until the assignment and recordation of all such Mortgage Loan
documents has been completed.

 

(b)         In connection with any Servicing Shift Whole Loan, (1) instruments
of assignment to the Trustee may be in blank and need not be recorded pursuant
to the Pooling and Servicing Agreement (other than the endorsements to the
Note(s) evidencing the related Servicing Shift Mortgage Loan) until the earlier
of (i) the related Servicing Shift Securitization Date, in which case such
instruments shall be assigned and recorded in accordance with the related
Non-Serviced Pooling Agreement, (ii) 180 days following the Closing Date, and
(iii) such Servicing Shift Whole Loan becoming a Specially Serviced Mortgage
Loan prior to such Servicing Shift Securitization Date, in which case
assignments and recordations shall be effected in accordance with Section 2.01
of the Pooling and Servicing Agreement until the occurrence, if any, of such
Servicing Shift Securitization Date, (2) no letter of credit need be amended
(including, without limitation, to change the beneficiary thereon) until the
earlier of (i) the related Servicing Shift Securitization Date, in which case
such amendment shall be in accordance with the related Non-Serviced Pooling
Agreement, (ii) 180 days following the Closing Date, and (iii) such Servicing
Shift Whole Loan becoming a Specially Serviced Mortgage Loan prior to such
Servicing Shift Securitization Date in which case such amendment shall be
effected in accordance with the terms of Section 2.01 of the Pooling and
Servicing Agreement, and (3) on and following such Servicing Shift
Securitization Date, the Person selling the related Servicing Shift Lead Note to
the related Non-Serviced Depositor, at its own expense, shall be (a) entitled to
direct in writing, which may be conclusively relied upon by the Custodian, the
Custodian to deliver the originals of all the Mortgage Loan documents relating
to such Servicing Shift Whole

 



-4- 



 

Loan in its possession (other than the original Note(s) evidencing such
Servicing Shift Mortgage Loan) to the related Non-Serviced Trustee or the
related Non-Serviced Custodian, (b) if the right under clause (a) is exercised,
required to cause the retention by or delivery to the Custodian of photocopies
of Mortgage Loan documents related to such Servicing Shift Whole Loan so
delivered to such Non-Serviced Trustee or such Non-Serviced Custodian, (c)
entitled to cause the completion (or, in the event of a recordation as
contemplated by clause (1)(ii) of this paragraph, the preparation, execution and
delivery) and recordation of instruments of assignment in the name of the
related Other Trustee or related Non-Serviced Custodian, (d) if the right under
clause (c) is exercised, required to deliver to the Trustee or Custodian
photocopies of any instruments of assignment so completed and recorded, and (e)
entitled to require the Master Servicer to transfer, and to cooperate with all
reasonable requests in connection with the transfer of, the Servicing File, and
any Escrow Payments, reserve funds and items specified in clauses (9), (12),
(14) and (18) of the definition of “Mortgage File” in the Pooling and Servicing
Agreement for such Servicing Shift Whole Loan to the related Other Servicer.

 

(c)          Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date: (i) a copy of the Mortgage File; (ii) all documents and
records not otherwise required to be contained in the Mortgage File that (A)
relate to the origination and/or servicing and administration of the Mortgage
Loans (other than the Non-Serviced Mortgage Loan) or the related Serviced
Companion Loans, (B) are reasonably necessary for the ongoing administration
and/or servicing of the Mortgage Loans (including any asset summaries related to
the Mortgage Loans that were delivered to the Rating Agencies in connection with
the rating of the Certificates) and the Serviced Companion Loans or for
evidencing or enforcing any of the rights of the holder of the Mortgage Loans
and the Serviced Companion Loans or holders of interests therein and (C) are in
the possession or under the control of the Seller; and (iii) all unapplied
Escrow Payments and reserve funds in the possession or under control of the
Seller that relate to the Mortgage Loans or any related Serviced Companion
Loans, together with a statement indicating which Escrow Payments and reserve
funds are allocable to each Mortgage Loan or to the Serviced Companion Loans,
provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.

 

(d)         With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders and the RR Interest Owners or have a new comfort letter
(or any such new document or acknowledgement as may be contemplated under the
existing comfort letter) issued in the name of the Trustee for the benefit of
the Certificateholders and the RR Interest Owners, the Seller or its designee
shall, within 45 days of the Closing Date (or any shorter period if required by
the applicable comfort letter), provide any such required notice or make any
such required request to the related franchisor for the transfer or assignment
of such comfort letter or issuance of a new comfort letter (or any such new

 



-5- 



 

document or acknowledgement as may be contemplated under the existing comfort
letter), with a copy of such notice or request to the Custodian (who shall
include such document in the related Mortgage File), the Master Servicer and the
applicable Special Servicer, and the Master Servicer shall use reasonable
efforts in accordance with the Servicing Standard to acquire such replacement
comfort letter, if necessary (or to acquire any such new document or
acknowledgement as may be contemplated under the existing comfort letter), and
the Master Servicer shall, as soon as reasonably practicable following receipt
thereof, deliver the original of such replacement comfort letter, new document
or acknowledgement, as applicable, to the Custodian for inclusion in the
Mortgage File.

 

SECTION 4     Treatment as a Security Agreement. Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans. The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5     Covenants of the Seller. The Seller covenants with the Purchaser
as follows:

 

(a)          except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause McCoy & Orta, P.C. (“M&O”) to record and file in
the appropriate public recording office for real property records or UCC
Financing Statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), each related Assignment of Mortgage and assignment of
assignment of leases, rents and profits and each related UCC-3 financing
statement referred to in the definition of Mortgage File from the Seller to the
Trustee as and to the extent contemplated under Section 2.01(c) of the Pooling
and Servicing Agreement. All out of pocket costs and expenses relating to the
recordation or filing of such assignments, assignments of Mortgage and financing
statements shall be paid by the Seller. If any such document or instrument is
lost or returned unrecorded or unfiled, as the case may be, because of a defect
therein, then the Seller shall promptly prepare or cause the preparation of a
substitute therefor or cure such defect or cause such defect to be cured, as the
case may be, and the Seller shall record or file, or cause M&O to record or
file, such substitute or corrected document or instrument or, with respect to
any assignments that the Custodian has agreed to record or file pursuant to the
Pooling and Servicing Agreement, deliver such substitute or corrected document
or instrument to the Custodian (or, if the Mortgage Loan is then no longer
subject to the Pooling and Servicing Agreement, the then holder of such Mortgage
Loan);

 



-6- 



 

(b)         as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3),
(6) (if recorded) and (15) of the definition of “Mortgage File” in the Pooling
and Servicing Agreement solely because of a delay caused by the public recording
or filing office where such document or instrument has been delivered for
recordation or filing, as applicable, it shall forward to the Custodian a copy
of the original certified by the Seller to be a true and complete copy of the
original thereof submitted for recording. The Seller shall cause each assignment
referred to in Section (5)(a) above that is recorded and the file copy of each
UCC-3 assignment referred to in Section (5)(a) above to reflect that it should
be returned by the public recording or filing office to the Custodian or its
agent following recording (or, alternatively, to the Seller or its designee, in
which case the Seller shall deliver or cause the delivery of the recorded/filed
original to the Custodian promptly following receipt); provided that, in those
instances where the public recording office retains the original assignment of
Mortgage or Assignment of Assignment of Leases, the Seller shall obtain
therefrom and deliver to the Custodian a certified copy of the recorded
original. On a monthly basis, at the expense of the Seller, the Custodian shall
forward to the Master Servicer a copy of each of the aforementioned assignments
following the Custodian’s receipt thereof;

 

(c)          it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loan that is a Non-Serviced Mortgage Loan) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders, the RR Interest Owners and/or the Companion Holder. Prior to
the date that a letter of credit with respect to any Mortgage Loan is
transferred to the Master Servicer, the Seller will cooperate with the
reasonable requests of the Master Servicer or the applicable Special Servicer,
as applicable, in connection with effectuating a draw under such letter of
credit as required under the terms of the related Mortgage Loan documents;

 

(d)         the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;

 

(e)          if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus dated July 20, 2018 relating to the
Public Certificates, the annexes and exhibits thereto and any electronic media
delivered therewith, or the Offering Circular dated July 20, 2018 relating to
the Private Certificates, the annexes and exhibits thereto and any electronic
media delivered therewith, or the Loan-Specific Offering Circular dated July 20,
2018 relating to the Loan-Specific Certificates, the annexes and exhibits
thereto and any electronic media delivered therewith (collectively, the
“Offering Documents”), or causes there to be an omission to state therein a
material fact with respect to the Seller Information required to be stated
therein or necessary to make the statements therein with respect to the Seller

 



-7- 



 

Information, in the light of the circumstances under which they were made, not
misleading, then the Seller shall promptly notify the Dealers and the Depositor.
If as a result of any such event the Dealers’ legal counsel determines that it
is necessary to amend or supplement the Offering Documents in order to correct
the untrue statement, or to make the statements therein, in the light of the
circumstances when the Offering Documents are delivered to a purchaser, not
misleading, or to make the Offering Documents in compliance with applicable law,
the Seller shall (to the extent that such amendment or supplement solely relates
to the Seller Information) at the expense of the Seller, do all things
reasonably necessary to assist the Depositor to prepare and furnish to the
Dealers, such amendments or supplements to the Offering Documents as may be
necessary so that the Seller Information in the Offering Documents, as so
amended or supplemented, will not contain an untrue statement, will not, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, be misleading and will comply with applicable law. (All terms under
this clause (e) and not otherwise defined in this Agreement shall have the
meanings set forth in the Indemnification Agreement, dated as of July 18, 2018,
among the Underwriters, the Initial Purchasers, the Loan-Specific Initial
Purchaser, the Seller and the Purchaser (the “Indemnification Agreement” and,
together with this Agreement, the “Operative Documents”));

 

(f)         for so long as the Trust (or with respect to the Companion Loans, if
such Companion Loan is deposited into another securitization, the trust fund
under such other securitization) is subject to the reporting requirements of the
Exchange Act, the Seller shall provide the Depositor (or with respect to the
Companion Loans, if such Companion Loan (or a portion thereof) is deposited into
another securitization, the depositor of such securitization) and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit BB, Exhibit CC and Exhibit DD to the Pooling and Servicing
Agreement, to the extent contemplated to be provided by the Seller, within the
time periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement and any other Servicing Function
Participant;

 

(g)          within sixty (60) days after the Closing Date, the Seller shall
deliver or cause to be delivered an electronic copy of the Diligence File for
each Mortgage Loan (other than the Trust Subordinate Companion Loan) to the
Depositor by uploading such Diligence File (including, if applicable, any
additional documents that the Seller believes should be included to enable the
Asset Representations Reviewer to perform an Asset Review on such Mortgage Loan
(other than the Trust Subordinate Companion Loan); provided that such documents
are clearly labeled and identified) to the Intralinks Site, each such Diligence
File being organized and categorized in accordance with the electronic file
structure reasonably requested by the Depositor;

 

(h)          promptly upon completion or such delivery of the Diligence Files,
but in no event later than sixty (60) days after the Closing Date, the Seller
shall provide each of the Depositor, the Master Servicer, the Special Servicers,
the Certificate Administrator, the Trustee, the Custodian, the Directing Holder,
the Asset Representations Reviewer and the Operating Advisor, to the addresses
provided in the notice provision of the Pooling and Servicing

 



-8- 



 

Agreement, with a certification by an authorized officer of the Seller,
substantially in the form of Exhibit E to this Agreement, that the electronic
copy of the Diligence File for each Mortgage Loan (other than the Trust
Subordinate Companion Loan) uploaded to the Intralinks Site constitutes all
documents required under the definition of “Diligence File” and such Diligence
Files are organized and categorized in accordance with the electronic file
structure reasonably requested by the Depositor;

 

(i)          upon written request of the Asset Representations Reviewer (in the
event that the Asset Representations Reviewer reasonably determines that any
Review Materials made available or delivered to the Asset Representations
Reviewer are missing any documents required to complete any Test for a
Delinquent Mortgage Loan), the Seller shall provide to the Asset Representations
Reviewer promptly, but in no event later than ten (10) Business Days after
receipt of such written request (which time period may be extended upon the
mutual agreement of the Seller and the Asset Representations Reviewer), such
documents requested by the Asset Representations Reviewer relating to each
Delinquent Mortgage Loan to enable the Asset Representations Reviewer to
complete any Test for a Delinquent Mortgage Loan, but only to the extent such
documents are in the possession of the Seller; provided that the Seller shall
not be required to provide any documents that are proprietary to the related
originator or the Seller or any draft documents, privileged or internal
communications, credit underwriting or due diligence analysis;

 

(j)         upon the completion of an Asset Review with respect to each
Delinquent Mortgage Loan and receipt by the Seller of a written invoice from the
Asset Representations Reviewer, the Seller shall pay a fee of (i) $15,000
multiplied by the number of Delinquent Mortgage Loans subject to any Asset
Review (for purposes of this Section 5(j), the “Subject Loans”), plus (ii)
$1,500 per Mortgaged Property relating to the Subject Loans in excess of one
Mortgaged Property per Subject Loan, plus (iii) $2,000 per Mortgaged Property
relating to a Subject Loan subject to a ground lease, plus (iv) $1,000 per
Mortgaged Property relating to a Subject Loan subject to a franchise agreement,
hotel management agreement or hotel license agreement, subject, in the case of
each of clauses (i) through (iv), to adjustments on the basis of the year-end
“Consumer Price Index for All Urban Consumers” as published by the U.S.
Department of Labor, or other similar index if the Consumer Price Index for All
Urban Consumers is no longer calculated for the year of the Closing Date and for
the year of the occurrence of the Asset Review, in each case within 60 days of
such written invoice by the Asset Representations Reviewer;

 

(k)         if the preliminary Asset Review Report indicates that any of the
representations and warranties fails or is deemed to fail any Test, the Seller
shall have 90 days from receipt of the preliminary Asset Review Report to remedy
or otherwise refute the Test failure indicated in the preliminary Asset Review
Report. If the Seller elects to refute the Test failure indicated in the
preliminary Asset Review Report, the Seller shall provide any documents or any
explanations to support (i) a conclusion that a subject representation and
warranty has not failed a Test or (ii) a claim that any missing documents in the
Review Materials are not required to complete a Test, in any such case to the
Asset Representations Reviewer;

 

(l)          the Seller acknowledges and agrees that in the event an Enforcing
Party elects a dispute resolution method pursuant to Section 2.03 of the Pooling
and Servicing

 



-9- 



 

Agreement, the Seller shall abide by the selected dispute resolution method and
otherwise comply with the terms and provisions set forth in the Pooling and
Servicing Agreement (including the exhibits thereto) related to the resolution
method;

 

(m)          the Seller shall indemnify and hold harmless the Purchaser against
any and all expenses, losses, claims, damages and other liabilities, including
without limitation the costs of investigation, legal defense and any amounts
paid in settlement of any claim or litigation arising out of or based upon (i)
any failure of the Seller to pay the fees described under Section 5(j) above
within 90 days of written invoice by the Asset Representations Reviewer or (ii)
any failure by the Seller to provide all documents required to be delivered by
it pursuant to this Agreement and under the definition of “Diligence File” in
the Pooling and Servicing Agreement within 60 days of the Closing Date (or such
later date specified herein or in the Pooling and Servicing Agreement);

 

(n)          with respect to any Mortgage Loan that is (or may become pursuant
to the related Co-Lender Agreement) part of an Non-Serviced Whole Loan, (x) in
the event that the Closing Date occurs prior to the closing date of the
Non-Serviced Securitization, the Seller shall provide (or cause to be provided)
to the Depositor and the Trustee (1) written notice in a timely manner of (but
no later than three (3) Business Days prior to) the closing of such Non-Serviced
Securitization, and (2) no later than the closing date of such Non-Serviced
Securitization, a copy of the Non-Serviced Pooling Agreement in an
EDGAR-compatible format, and (y) in the event that the Closing Date occurs after
the closing of the Non-Serviced Securitization, the Seller shall provide, or
cause the Other Depositor to provide, the Depositor (and counsel thereto) with a
copy of the related Non-Serviced Pooling Agreement (together with any amendments
thereto) in an EDGAR-compatible format by the later of (1) two (2) Business Days
prior to the Closing Date and (2) the closing date of such Non-Serviced
Securitization;

 

(o)         with respect to the Companion Loans, the Seller agrees that if
disclosure related to the description of a party to the Pooling and Servicing
Agreement is requested by the holder of a related Companion Loan for inclusion
in the disclosure materials relating to the securitization of such Companion
Loan, the reasonable costs of such party related to such disclosure and any
opinion(s) of counsel, certifications and/or indemnification agreement(s) shall
be paid or caused to be paid by the Seller;

 

(p)         in the event that the Seller determines that a Third Party Purchaser
no longer complies with one or more of the requirements of §244.7(b)(1),
§244.7(b)(3), §244.7(b)(4), §244.7(b)(5) or §244.7(b)(8) of the Risk Retention
Rule, then the Seller shall promptly notify, or cause to be notified, the
Certificate Administrator in writing of such noncompliance, and the Certificate
Administrator will be required under the Pooling and Servicing Agreement to make
any such notice available to Privileged Persons via the Certificate
Administrator’s Website;

 

(q)         unless the Seller has already disclosed or caused to be disclosed
such information on a Form 8-K, on or prior to the date that is 2 Business Days
prior to the first Distribution Date, the Seller shall deliver, or cause to be
delivered, to the Certificate Administrator the disclosure required pursuant to
§244.4(c)(1)(ii) of the Risk Retention Rule, and the Certificate Administrator
will be required under the Pooling and Servicing Agreement to

 



-10- 



 

make any such disclosure available to Privileged Persons via the Certificate
Administrator’s Website; and

 

(r)        The Seller will (i) act as a “sponsor” (as defined in §244.2 of the
Risk Retention Rule) and (ii) cause the HRR Certificates to be retained by a
“third-party purchaser” (or any “majority-owned affiliate” thereof (as defined
in the Risk Retention Rule)) in accordance with §244.7(b) of the Risk Retention
Rule, and (iii) retain (or cause a “majority-owned affiliate” (as defined in the
Risk Retention Rule) of the Seller or an “originator” (as defined in the Risk
Retention Rule) to retain) the RR Interests in accordance with the Risk
Retention Rule. The Seller agrees that it shall comply and shall cause any
“majority-owned affiliate” (as defined in the Risk Retention Rule) of the Seller
to comply with the Risk Retention Rule.

 

SECTION 6     Representations and Warranties.

 

(a)          The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)          The Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;

 

(ii)          Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)        The execution and delivery of each Operative Document by the Seller
and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the

 



-11- 



 

Seller is a party or by which it is bound, or any order or decree applicable to
the Seller, or result in the creation or imposition of any lien on any of the
Seller’s assets or property, in each case, which would materially and adversely
affect the ability of the Seller to carry out the transactions contemplated by
the Operative Documents;

 

(iv)          There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)           The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;

 

(vi)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller;

 

(vii)         The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)       Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as defined in Rule 15Ga-2 under
the Exchange Act) in connection with the transactions contemplated herein and in
the Offering Documents and, except for the accountants with respect to the
Accountants’ Due Diligence Report, the Seller has not employed (and, through and
including the Closing Date, will not employ) any third party to engage in any
activity that constitutes “due diligence services” within the meaning of Rule
17g-10 under the Exchange Act in connection with the transactions contemplated
herein and in the Offering Documents.  The Seller further represents and
warrants that no portion of the Accountant’s Due Diligence Report contains, with
respect to the information contained therein with respect to the Mortgage Loans,
any names, addresses, other personal identifiers or zip codes with respect to
any individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach-Bliley Financial Services Modernization Act of 1999. The

 



-12- 



 

Underwriters, Initial Purchasers and the Loan-Specific Initial Purchaser are
third-party beneficiaries of the provisions set forth in this Section
6(a)(viii).

 

(b)         The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)          The Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, with full corporate
power and authority to own its assets and conduct its business, is duly
qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 

(ii)         Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)        The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)         There is no action, suit, proceeding or investigation pending or,
to the Purchaser’s knowledge, threatened against the Purchaser in any court or
by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)          The Purchaser is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Purchaser or its properties or

 



-13- 



 

might have consequences that would materially and adversely affect its
performance under any Operative Document;

 

(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)        The Purchaser (A) prepared one or more reports on Form ABS-15G
(each, a “Form 15G”) containing the findings and conclusions of the Accountant’s
Due Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2,
any other rules and regulations of the Securities and Exchange Commission and
the Exchange Act; (B) provided a copy of the final draft of each such Form 15G
to the Underwriters, the Initial Purchasers and the Loan-Specific Initial
Purchaser at least 5 Business Days before the first sale in the offering
contemplated by the Offering Documents; and (C) furnished each such Form 15G to
the Securities and Exchange Commission on EDGAR at least 5 Business Days before
the first sale in the offering contemplated by the Offering Documents as
required by Rule 15Ga-2.

 

(c)          The Seller further makes the representations and warranties as to
the Mortgage Loans other than the Trust Subordinate Companion Loan set forth in
Exhibit B to this Agreement as of the Cut-off Date or such other date set forth
in Exhibit B to this Agreement with respect to each Mortgage Loan other than the
Trust Subordinate Companion Loan, which representations and warranties are
subject to the exceptions thereto set forth in Exhibit C to this Agreement, and
with respect to the Trust Subordinate Companion Loan, the representations and
warranties set forth in Exhibit G to this Agreement as of the Cut-off Date or
such other date set forth in Exhibit G to this Agreement.

 

(d)         Pursuant to the Pooling and Servicing Agreement, if the Depositor,
the Master Servicer, the applicable Special Servicer, the Trustee, the
Certificate Administrator or the Operating Advisor (solely in its capacity as
operating advisor) discovers (without implying any duty of such person to make,
or to attempt to make, such a discovery) or receives notice alleging (A) that
any document constituting a part of a Mortgage File has not been properly
executed, is missing, contains information that does not conform in any material
respect with the corresponding information set forth in the Mortgage Loan
Schedule, or does not appear to be regular on its face (each, a “Document
Defect”), or (B) a breach of any representation or warranty of the Seller made
pursuant to Section 6(c) of this Agreement with respect to any Mortgage Loan (a
“Breach”), then such party is required to give prompt written notice thereof to
the Seller.

 

(e)          Pursuant to the Pooling and Servicing Agreement, the Master
Servicer (with respect to Non-Specially Serviced Mortgage Loans) or the
applicable Special Servicer (with respect to Specially Serviced Mortgage Loans)
is required to determine whether any such Document Defect or Breach with respect
to any Mortgage Loan materially and adversely affects, or such Document Defect
is deemed in accordance with Section 2.03 of the Pooling and Servicing Agreement
to materially and adversely affect, the value of the Mortgage Loan or any

 



-14- 



 

related REO Property or the interests of the Trustee or the Certificateholders
and the RR Interest Owners therein or causes any Mortgage Loan to fail to be a
Qualified Mortgage (any such Document Defect shall constitute a “Material
Document Defect” and any such Breach shall constitute a “Material Breach”; and a
Material Breach and/or a Material Document Defect, as the case may be, shall
constitute a “Material Defect”). The Master Servicer or the applicable Special
Servicer may (but will not be obligated to) consult with the Master Servicer or
the applicable Special Servicer regarding any determination of a Material Defect
for a Non-Specially Serviced Mortgage Loan. If such Document Defect or Breach
has been determined to be a Material Defect, then the Master Servicer or the
applicable Special Servicer that made such determination will be required to
give prompt written notice thereof to the Seller, the other parties to the
Pooling and Servicing Agreement and (for so long as no Consultation Termination
Event is continuing) the Directing Holder. Promptly upon becoming aware of any
such Material Defect (including through a written notice given by any party to
the Pooling and Servicing Agreement, as provided above if the Document Defect or
Breach identified therein is a Material Defect), the Seller shall, not later
than 90 days from the earlier of (a) the earlier of the Seller’s discovery or
receipt of notice of, and receipt of a demand to take action with respect to,
such Material Defect or (b) in the case of a Material Defect relating to a
Mortgage Loan not being a Qualified Mortgage, any party’s discovery of such
Material Defect (such 90-day period, the “Initial Cure Period”), (i) cure such
Material Defect in all material respects (which cure shall include payment of
any losses and Additional Trust Expenses associated therewith, including the
amount of any fees and reimbursable expenses of the Asset Representations
Reviewer attributable to the Asset Review of such Mortgage Loan), (ii)
repurchase the affected Mortgage Loan or REO Loan (or the Trust’s interest
therein with respect to any Mortgage Loan that is part of a Whole Loan) at the
applicable Purchase Price by wire transfer of immediately available funds to the
Collection Account or (iii) substitute a Qualified Substitute Mortgage Loan
(other than with respect to the related Whole Loans, for which no substitution
shall be permitted) for such affected Mortgage Loan (provided that in no event
shall any such substitution occur later than the second anniversary of the
Closing Date) and pay the Master Servicer, for deposit into the Collection
Account, any Substitution Shortfall Amount in connection therewith; provided,
that the Seller may not repurchase the Trust Subordinate Companion Loan without
repurchasing the related 1000 Wilshire Mortgage Loan; provided, however, that if
(i) such Material Defect is capable of being cured but not within such Initial
Cure Period, (ii) such Material Defect is not related to any Mortgage Loan’s not
being a Qualified Mortgage and (iii) the Seller has commenced and is diligently
proceeding with the cure of such Material Defect within such Initial Cure
Period, then the Seller shall have an additional 90 days (such additional 90 day
period, the “Extended Cure Period”) to complete such cure, or, in the event of a
failure to so cure, to complete such repurchase of the related Mortgage Loan or
substitute a Qualified Substitute Mortgage Loan as described above (it being
understood and agreed that, in connection with the Seller’s receiving such
Extended Cure Period, the Seller shall deliver an Officer’s Certificate to the
Trustee, the applicable Special Servicer, the Operating Advisor and the
Certificate Administrator setting forth the reasons such Material Defect was not
cured within the Initial Cure Period and what actions the Seller is pursuing in
connection with the cure of such Material Defect and stating that the Seller
anticipates that such Material Defect will be cured within such Extended Cure
Period); and provided, further, that, if any such Material Defect is still not
cured after the Initial Cure Period and any such Extended Cure Period solely due
to the failure of the Seller to have received the recorded document, then the
Seller shall be entitled to continue to defer its cure, repurchase or

 



-15- 



 

substitution obligations in respect of such Document Defect so long as the
Seller certifies to the Trustee, the applicable Special Servicer, the Operating
Advisor and the Certificate Administrator every 30 days thereafter that the
Document Defect is still in effect solely because of its failure to have
received the recorded document and that the Seller is diligently pursuing the
cure of such defect (specifying the actions being taken), except that no such
deferral of cure, repurchase or substitution may continue beyond the date that
is 18 months following the Closing Date. Any such repurchase or substitution of
a Mortgage Loan shall be on a whole loan, servicing released basis. The Seller
shall have no obligation to monitor the Mortgage Loans regarding the existence
of a Breach or a Document Defect, but if the Seller discovers a Material Defect
with respect to a Mortgage Loan, it will notify the Purchaser. Periodic Payments
due with respect to each Qualified Substitute Mortgage Loan (if any) after the
related Due Date in the month of substitution, and Periodic Payments due with
respect to each Mortgage Loan being repurchased or replaced, and received by the
Master Servicer or the applicable Special Servicer on behalf of the Trust, after
the related Cut-off Date through, but not including, the related date of
repurchase or substitution, shall be part of the Trust Fund. Periodic Payments
due with respect to each Qualified Substitute Mortgage Loan (if any) on or prior
to the related Due Date in the month of substitution, and Periodic Payments due
with respect to each Mortgage Loan being repurchased or replaced and received by
the Master Servicer or the applicable Special Servicer on behalf of the Trust
after the related date of repurchase or substitution, shall not be part of the
Trust Fund and are to be remitted by the Master Servicer to the Seller effecting
the related repurchase or substitution within two Business Days following
receipt of properly identified and available funds constituting such Periodic
Payment. From and after the date of substitution, each Qualified Substitute
Mortgage Loan, if any, that has been substituted shall be deemed to constitute a
“Mortgage Loan” hereunder for all purposes.

 

No delay in either the discovery of a Material Defect on the part of any party
to the Pooling and Servicing Agreement or in providing notice of such Material
Defect shall relieve the Mortgage Loan Seller of its obligation to repurchase
the related Mortgage Loan (if it is otherwise required to do so under this
Agreement) unless (i) the Mortgage Loan Seller did not otherwise discover or
have knowledge of such Material Defect, (ii) such delay is the result of the
failure by a party to the Pooling and Servicing Agreement to provide prompt
notice as required by the terms of the Pooling and Servicing Agreement after
such party has actual knowledge of such Material Defect (knowledge shall not be
deemed to exist by reason of the custodian’s exception report) and such delay
precludes the Mortgage Loan Seller from curing such Material Defect and (iii)
provided that the Mortgage Loan Seller is afforded a cure period of 90 days from
the Mortgage Loan Seller’s receipt of notice thereof, such Material Defect did
not relate to a Mortgage Loan not being a Qualified Mortgage as described in
this section. Notwithstanding the foregoing, if a Mortgage Loan is not secured
by a Mortgaged Property that is, in whole or in part, a hotel, restaurant
(operated by a Mortgagor), healthcare facility, nursing home, assisted living
facility, self-storage facility, theatre or fitness center (operated by a
Mortgagor), then the failure to deliver to the Custodian copies of the UCC
Financing Statements with respect to such Mortgage Loan shall not be a Material
Defect.

 

If (i) any Mortgage Loan is required to be repurchased or substituted for in the
manner described in the first paragraph of this Section 6(e), (ii) such Mortgage
Loan is a Crossed Underlying Loan, and (iii) the applicable Material Defect does
not constitute a Material Defect as to any other Crossed Underlying Loan in the
related Crossed Mortgage Loan Group (without

 



-16- 



 

regard to this paragraph), then the applicable Material Defect shall be deemed
to constitute a Material Defect as to each other Crossed Underlying Loan in the
related Crossed Mortgage Loan Group for purposes of this paragraph, and the
Seller will be required to repurchase or substitute for all of the remaining
Crossed Underlying Loans in the related Crossed Mortgage Loan Group as provided
in the first paragraph of this Section 6(e) unless such other Crossed Underlying
Loans in such Crossed Mortgage Loan Group satisfy the Crossed Underlying Loan
Repurchase Criteria. In the event that the remaining Crossed Underlying Loans
satisfy the aforementioned criteria, the Seller may elect either to repurchase
or substitute for only the affected Crossed Underlying Loan as to which the
related Material Defect exists or to repurchase or substitute for all of the
Crossed Underlying Loans in the related Crossed Mortgage Loan Group. The Seller
shall be responsible for the cost of any Appraisal required to be obtained to
determine if the Crossed Underlying Loan Repurchase Criteria have been
satisfied, so long as the scope and cost of such Appraisal has been approved by
the Seller (such approval not to be unreasonably withheld).

 

To the extent that the Seller is required to repurchase or substitute for a
Crossed Underlying Loan hereunder in the manner prescribed above while the
Trustee continues to hold any other Crossed Underlying Loans in the related
Crossed Mortgage Loan Group, neither the Seller nor the Purchaser shall enforce
any remedies against the other’s Primary Collateral, but each is permitted to
exercise remedies against the Primary Collateral securing its respective related
Mortgage Loans, including with respect to the Trustee, the Primary Collateral
securing the Mortgage Loans still held by the Trustee.

 

If the exercise of remedies by one party would materially impair the ability of
the other party to exercise its remedies with respect to the Primary Collateral
securing the Crossed Underlying Loans held by such party, then the Seller and
the Purchaser shall forbear from exercising such remedies until the Mortgage
Loan documents evidencing and securing the relevant Mortgage Loans can be
modified in a manner that complies with this Agreement to remove the threat of
material impairment as a result of the exercise of remedies or some other
accommodation can be reached. Any reserve or other cash collateral or letters of
credit securing the Crossed Underlying Loans shall be allocated between such
Crossed Underlying Loans in accordance with the related Mortgage Loan documents,
or otherwise on a pro rata basis based upon their outstanding Stated Principal
Balances. Notwithstanding the foregoing, if a Crossed Underlying Loan included
in the Trust Fund is modified to terminate the related cross-collateralization
and/or cross-default provisions, as a condition to such modification, the Seller
shall furnish to the Trustee and the Certificate Administrator an Opinion of
Counsel that any modification shall not cause an Adverse REMIC Event. Any
expenses incurred by the Purchaser in connection with such modification or
accommodation (including but not limited to recoverable attorney fees) shall be
paid by the Seller.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document

 



-17- 



 

Defect unless the document with respect to which the Document Defect exists is
required in connection with an imminent enforcement of the lender’s rights or
remedies under the related Mortgage Loan, defending any claim asserted by any
Mortgagor or third party with respect to the Mortgage Loan, establishing the
validity or priority of any lien on any collateral securing the Mortgage Loan or
for any immediate significant servicing obligation.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its repurchase or substitution obligations with respect to any
Material Defect provided in this Section 6(e), to the extent that the Seller and
the Purchaser (or, following the assignment of the Mortgage Loans to the Trust,
the Enforcing Servicer, on behalf of the Trust, and, if no Control Termination
Event has occurred and is continuing, with the consent of the Directing Holder)
are able to agree upon the Loss of Value Payment for a Material Defect, the
Seller may elect, in its sole discretion, to pay such Loss of Value Payment to
the Purchaser (or its assignee); provided that a Material Defect as a result of
a Mortgage Loan not constituting a Qualified Mortgage may not be cured by a Loss
of Value Payment. Upon its making such payment, the Seller shall be deemed to
have cured such Material Defect in all respects. Provided such payment is made,
this paragraph describes the sole remedy available to the Purchaser and its
assignees regarding any such Material Defect, and the Seller shall not be
obligated to repurchase or replace the related Mortgage Loan or otherwise cure
such Material Defect.

 

With respect to any Non-Serviced Mortgage Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Non-Serviced Pooling Agreement) exists under the related Non-Serviced
Pooling Agreement with respect to the related Non-Serviced Companion Loan
included in the related Non-Serviced Securitization, and such Non-Serviced
Companion Loan is repurchased by or on behalf of such Seller (or other
responsible repurchasing entity) from the related Non-Serviced Securitization as
a result of such “material document defect” (as such term or any analogous term
is defined in such Non-Serviced Pooling Agreement), then the Seller shall
repurchase such Non-Serviced Mortgage Loan; provided, however, that such
repurchase obligation does not apply to any “material document defect” (as such
term or any analogous term is defined in the related Non-Serviced Pooling
Agreement) related solely to the promissory note for such Non-Serviced Companion
Loan.

 

(f)         In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the applicable Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee and the

 



-18- 



 

Custodian shall be conditioned upon its receipt from the Master Servicer of a
Request for Release and an Officer’s Certificate to the effect that the
requirements for repurchase or substitution have been satisfied. In the event a
Qualified Substitute Mortgage Loan is substituted for a Mortgage Loan by the
Seller as contemplated by this Section 6, the Seller shall deliver to the
Custodian the related Mortgage File and to the Master Servicer all Escrow
Payments and reserve funds pertaining to such Qualified Substitute Mortgage Loan
possessed by it and a certification to the effect that such Qualified Substitute
Mortgage Loan satisfies all of the requirements of the definition of “Qualified
Substitute Mortgage Loan” in the Pooling and Servicing Agreement.

 

(g)         The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Mortgage Notes or Assignment of
Mortgage or the examination of the Mortgage Files.

 

(h)          Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Defect, repurchase, or
substitute for, any affected Mortgage Loan or pay the Loss of Value Payment or
other required payment pursuant to this Section 6 shall constitute the sole
remedy available to the Purchaser in connection with a breach of any of the
Seller’s representations or warranties contained in Section 6(c) of this
Agreement or a Document Defect with respect to any Mortgage Loan.

 

(i)          The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a 15Ga-1 Repurchase Request (other than
from the Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan,
(iii) the Seller receives a Repurchase Communication of a Repurchase Request
Withdrawal (other than from the Depositor) or (iv) the Seller rejects or
disputes any 15Ga-1 Repurchase Request. Each such notice shall be given no later
than the tenth (10th) Business Day after (A) with respect to clauses (i) and
(iii) of the preceding sentence, receipt of a Repurchase Communication of a
15Ga-1 Repurchase Request or a Repurchase Request Withdrawal, as applicable, and
(B) with respect to clauses (ii) and (iv) of the preceding sentence, the
occurrence of the event giving rise to the requirement for such notice, and
shall include (1) the identity of the related Mortgage Loan, (2) the date (x)
such Repurchase Communication of such 15Ga-1 Repurchase Request or Repurchase
Request Withdrawal was received, (y) the related Mortgage Loan was repurchased
or replaced or (z) the 15Ga-1 Repurchase Request was rejected or disputed, as
applicable, and (3) if known, the basis for (x) the 15Ga-1 Repurchase Request
(as asserted in the 15Ga-1 Repurchase Request) or (y) any rejection or dispute
of a 15Ga-1 Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission pursuant to Rule 15Ga-1 under the Exchange Act with respect
to the Mortgage Loans on or before the date that is five (5) Business Days
before the date such Form ABS-15G is required to be filed with the Securities
and Exchange Commission.

 



-19- 



 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any 15Ga-1 Repurchase Request that is the subject of a
15Ga-1 Notice.

 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Defect.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust is 0001742373.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7     Review of Mortgage File. The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.

 

SECTION 8     Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)          Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of

 



-20- 



 

which such representation is made under the terms of Exhibit B to this
Agreement, and no event shall have occurred as of the Closing Date which would
constitute a default on the part of the Seller under this Agreement, and the
Purchaser shall have received a certificate to the foregoing effect signed by an
authorized officer of the Seller substantially in the form of Exhibit D to this
Agreement.

 

(b)         The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers, the Loan-Specific Initial Purchaser and their respective counsel in
their reasonable discretion, shall be duly executed and delivered by all
signatories as required pursuant to the terms thereof.

 

(c)         The Purchaser shall have received the following additional closing
documents:

 

(i)          copies of the Seller’s Articles of Association, charter, by-laws or
other organizational documents and all amendments, revisions, restatements and
supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)         a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;

 

(iii)        an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers, the Loan-Specific
Initial Purchaser and each Rating Agency;

 

(iv)       an opinion of counsel of the Seller, subject to customary exceptions
and carve-outs, in form reasonably acceptable to the Underwriters, the Initial
Purchasers, the Loan-Specific Initial Purchaser and each Rating Agency; and

 

(v)        a letter from counsel of the Seller substantially to the effect that
(a) nothing has come to such counsel’s attention that would lead such counsel to
believe that the agreed upon sections of the Preliminary Prospectus, the
Prospectus, the Preliminary Offering Circular, the Final Offering Circular, the
Preliminary Loan-Specific Offering Circular or the Final Loan-Specific Offering
Circular (each as defined in the Indemnification Agreement), as of the date
thereof or as of the Closing Date (or, in the case of the Preliminary
Prospectus, the Preliminary Offering Circular or the Preliminary Loan-Specific
Offering Circular, solely as of the time of sale) contained or contain, as
applicable, with respect to the Seller or the Mortgage Loans, any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein relating to the Seller or the Mortgage
Loans, in the light of the circumstances under which they were made, not
misleading and (b) the Seller Information (as defined in the Indemnification
Agreement) in the Prospectus appears to be appropriately responsive in all
material respects to the applicable requirements of Regulation AB.

 

(d)        The Public Certificates shall have been concurrently issued and sold
pursuant to the terms of the Underwriting Agreement. The Private Certificates
shall have been

 



-21- 



 

concurrently issued and sold pursuant to the terms of the Certificate Purchase
Agreement. The Loan-Specific Certificates shall have been concurrently issued
and sold pursuant to the terms of the Loan-Specific Certificate Purchase
Agreement.

 

(e)        The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.

 

(f)         The Seller shall furnish the Purchaser, the Underwriters, the
Initial Purchasers and the Loan-Specific Initial Purchaser with such other
certificates of its officers or others and such other documents and opinions to
evidence fulfillment of the conditions set forth in this Agreement as the
Purchaser and its counsel may reasonably request.

 

SECTION 9     Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10     Expenses. The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-off Date of all the mortgage
loans to be included in the Trust) of all costs and expenses of the Purchaser in
connection with the transactions contemplated herein, including, but not limited
to: (i) the costs and expenses of the Purchaser in connection with the purchase
of the Mortgage Loans; (ii) the costs and expenses of reproducing and delivering
the Pooling and Servicing Agreement and this Agreement and printing (or
otherwise reproducing) and delivering the Certificates; (iii) the reasonable and
documented fees, costs and expenses of the Trustee, the Certificate
Administrator and their respective counsel; (iv) the fees and disbursements of a
firm of certified public accountants selected by the Purchaser and the Seller
with respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Preliminary Prospectus, the Prospectus, the
Preliminary Offering Circular, the Final Offering Circular, the Preliminary
Loan-Specific Offering Circular, the Final Loan-Specific Offering Circular and
any related disclosure for the initial Form 8-K, including the cost of obtaining
any “comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any jurisdiction and the preparation of
any legal investment survey, including reasonable fees and disbursements of
counsel in connection therewith; (vii) the costs and expenses in connection with
printing (or otherwise reproducing) and delivering the Registration Statement,
Preliminary Prospectus, Prospectus, Preliminary Offering Circular, Final
Offering Circular, the Preliminary Loan-Specific Offering Circular and the Final
Loan-Specific Offering Circular and the reproducing and delivery of this
Agreement and the furnishing to the Underwriters of such copies of the
Registration Statement, Preliminary Prospectus, Prospectus, Preliminary Offering
Circular, Final Offering Circular, the Preliminary Loan-Specific Offering
Circular, the Final Loan-Specific Offering Circular and this Agreement as the
Underwriters may reasonably request; (viii) the fees of the rating agency or
agencies requested to rate the Certificates; (ix) the reasonable fees and
expenses of Cadwalader, Wickersham & Taft LLP, as

 



-22- 



 

counsel to the Purchaser; and (x) the reasonable fees and expenses of Sidley
Austin LLP, as counsel to the Underwriters, the Initial Purchasers and the
Loan-Specific Initial Purchaser.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicers and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11     Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13     Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 14     Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT

 



-23- 



 

NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

SECTION 15     No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 

SECTION 16     Assignment. (a)  The Seller hereby acknowledges that the
Purchaser has, concurrently with the execution hereof, executed and delivered
the Pooling and Servicing Agreement and that, in connection therewith, it has
assigned its rights hereunder to the Trustee for the benefit of the
Certificateholders and the RR Interest Owners. The Seller hereby acknowledges
its obligations pursuant to Sections 2.01, 2.02 and 2.03 of the Pooling and
Servicing Agreement. This Agreement shall bind and inure to the benefit of and
be enforceable by the Seller, the Purchaser and their permitted successors and
assigns. Any Person into which the Seller may be merged or consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Seller may become a party, or any Person succeeding to all or substantially all
of the business of the Seller, shall be the successor to the Seller hereunder
without any further act. The warranties and representations and the agreements
made by the Seller herein shall survive delivery of the Mortgage Loans to the
Trustee until the termination of the Pooling and Servicing Agreement, but shall
not be further assigned by the Trustee to any Person.

 

(b)         The Asset Representations Reviewer shall be an express third party
beneficiary of Sections 5(g), 5(h), 5(i) and 5(j) of this Agreement.

 

SECTION 17     Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by electronic transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, email:
leah.nivison@gs.com and gs-refgsecuritization@gs.com, with a copy to: Joe
Osborne, email: joe.osborne@gs.com and gs-refgsecuritization@gs.com, (ii) if
sent to the Seller, will be mailed, hand delivered, couriered or sent by
facsimile transmission or electronic mail and confirmed to it at Goldman Sachs
Mortgage Company, 200 West Street, New York, New York 10282, to the attention of
Leah Nivison, email: leah.nivison@gs.com and gs-refgsecuritization@gs.com, with
a copy to: Joe Osborne, email: joe.osborne@gs.com and
gs-refgsecuritization@gs.com, and (iii) in the case of any of the preceding
parties, such other address as may hereafter be furnished to the other party in
writing by such parties.

 

SECTION 18     Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19     Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed

 



-24- 



 

and delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20    Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21     No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22     Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23     Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement. 

 

* * * * * *

 



-25- 



 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

 



  GS MORTGAGE SECURITIES CORPORATION II, a Delaware corporation         By: /s/
Leah Nivison     Name:  Leah Nivison     Title:    Chief Executive Officer

 



  GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership         By:
/s/ Leah Nivison     Authorized Representative

 



 

GSMS 2018-GS10:  GSMC MORTGAGE LOAN PURCHASE AGREEMENT

 



 





  

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 

A-1





GS10



 

Control Number Footnotes Loan Number Property Name Borrower Name Address City
State County Zip Code Mortgage Loan Rate (%) Net Mortgage Loan Rate (%) Original
Balance ($) Cut-Off Date Balance ($) 1 3, 4 22905340 GSK North American HQ KIM
Five Crescent Drive LLC 5 Crescent Drive and 4411 South Broad Street
Philadelphia Pennsylvania Philadelphia 19112 4.1100% 4.0932% $75,150,000
$75,150,000 2 5 22352278 1000 Wilshire CRE 1000 Wilshire, LLC 1000 Wilshire
Boulevard Los Angeles California Los Angeles 90017 3.37691570881226%
3.36010570881226% $65,250,000 $65,250,000 3   22912369 Aliso Creek Apartments
Aliso Creek Apartment Partners, LLC 24152 Hollyoak Aliso Viejo California Orange
92656 3.51928174603175% 3.48497174603175% $63,000,000 $63,000,000 4   22985101
Commonwealth Centre Commonwealth Owner LLC 14370 & 14360 Newbrook Drive
Chantilly Virginia Fairfax 20151 3.9860% 3.9692% $49,000,000 $49,000,000 5  
23220079 MOA Hotel Leased Fee Portfolio North Pad Hotel, LLC and South Pad
Hotel, LLC           5.1275% 5.0932% $43,336,000 $43,336,000 5.01   23220079
Radisson Blu at Mall of America - Ground Lease   2100 Killebrew Drive
Bloomington Minnesota Hennepin 55425         5.02   23220079 JW Marriott at Mall
of America - Ground Lease   2141 Lindau Lane Bloomington Minnesota Hennepin
55425         6 4, 6 23313835 FXI Portfolio NM FX, L.L.C. and NM FX Mexico, S.
de R.L. de C.V.           4.9405% 4.9237% $43,000,000 $43,000,000 6.01  
23313835 FXI Portland OR   3900 Northeast 158th Avenue Portland Oregon Multnomah
97230         6.02   23313835 FXI Auburn IN   2211 Wayne Street Auburn Indiana
DeKalb 46706         6.03   23313835 FXI Santa Teresa NM   2500 Airport Road
Santa Teresa New Mexico Dona Ana 88008         6.04   23313835 FXI Verona MS  
154 Lipford Road Verona Mississippi Lee 38879         6.05   23313835 FXI Corry
PA   466 South Shady Avenue Corry Pennsylvania Erie 16407         6.06  
23313835 FXI Fort Wayne IN   3005 Commercial Road Fort Wayne Indiana Allen 46809
        6.07   23313835 FXI Cuautitlan MX   Canal No. 4 Cuautitlan Izcalli
Mexico NAP NAP         7 4 22575939 U.S. Industrial Portfolio SC USIP Property
Company, LLC           4.5240% 4.4972% $41,800,000 $41,800,000 7.01   22575939
DialogDirect   13700 Oakland Avenue and 350 Victor Street Highland Park Michigan
Wayne 48203         7.02   22575939 JIT Packaging   1717 Gifford Road Elgin
Illinois Cook 60120         7.03   22575939 Markel   435 School Lane Plymouth
Meeting Pennsylvania Montgomery 19462         7.04   22575939 Dedicated
Logistics   8201 54th Avenue North New Hope Minnesota Hennepin 55428        
7.05   22575939 Wilbert   4221 Otter Lake Road White Bear Township Minnesota
Ramsey 55110         7.06   22575939 Matandy Steel   999 East Avenue and 1140 &
1200 Central Avenue Hamilton Ohio Butler 45011         7.07   22575939 Landmark
Plastics   1331 Kelly Avenue Akron Ohio Summit 44306         7.08   22575939
Rohrer Corporation (OH)   717 Seville Road Wadsworth Ohio Medina 44281        
7.09   22575939 Rohrer Corporation (IL)   13701 George Bush Court Huntley
Illinois McHenry 60142         7.10   22575939 Rohrer Corporation (GA)   1800
Enterprise Buford Georgia Gwinnett 30518         7.11   22575939 AAP Metals  
811 Regal Row Dallas Texas Dallas 75247         8 4, 6 23344631 Quality RV
Resorts QRV Allstar, LLC, QRV Mont Belvieu, LLC, QRV Brazoria, LLC, QRV
Fallbrook, LLC, QRV Greenlake, LLC, QRV Hwy 6, LLC, QRV Lakeview, LLC and QRV
Southlake, LLC           4.8475% 4.8307% $35,000,000 $35,000,000 8.01   23344631
Quality RV Resorts Lakeview   11991 Main Street Houston Texas Harris 77035      
  8.02   23344631 Quality RV Resorts Brazoria   109 Stephen F. Austin Trail
Brazoria Texas Brazoria 77422         8.03   23344631 Quality RV Resorts Highway
Six   14350 Schiller Road Houston Texas Harris 77082         8.04   23344631
Quality RV Resorts Mont Belvieu   6103 South FM 565 Road Baytown Texas Chambers
77523         8.05   23344631 Quality RV Resorts Greenlake   10842 Green Lake
Street San Antonio Texas Bexar 78223         8.06   23344631 Quality RV Resorts
Fallbrook   3102 Fallbrook Drive Houston Texas Harris 77038         8.07  
23344631 Quality RV Resorts Southlake   13701 Hycohen Road Houston Texas Harris
77047         8.08   23344631 Quality RV Resorts Allstar   10650 Southwest Plaza
Court Houston Texas Harris 77074         9   22985103 Thorncreek Crossing GKT
Thorncreek Plaza, L.L.C. 901-1301 East 120th Avenue Thornton Colorado Adams
80233 4.6235% 4.6067% $33,750,000 $33,750,000 10   23024774 SanTan Village
Marketplace SanTan MP LP 2697-2817 South Market Street Gilbert Arizona Maricopa
85295 4.2820% 4.2652% $33,475,000 $33,475,000 11 4 21769944 Marina Heights State
Farm Corporate Properties Tempe SPE, L.L.C. 300-600 East Rio Salado Parkway
Tempe Arizona Maricopa 85281 3.5595% 3.5439% $27,500,000 $27,500,000 12  
23006974 Dolwick Business Center Dolwick Business Center, LLC 1350-1360 Dolwick
Drive Erlanger Kentucky Kenton 41018 4.7440% 4.7272% $26,000,000 $25,937,815 13
  23176250 5500 Hellyer Avenue Willyo Properties LP 5500-5550 Hellyer Avenue San
Jose California Santa Clara 95138 4.7110% 4.6942% $25,590,000 $25,557,573 14  
23063792 Spring Hill Logistics Center Spring Hill Beechcroft Road I LLC and
Spring Hill Beechcroft Road II LLC 701-715 Beechcroft Road Spring Hill Tennessee
Maury 37174 4.6085% 4.5617% $25,000,000 $25,000,000 15 7 23043806 3300 East 1st
Avenue GRE 3300 East 1st Avenue Owner, LLC 3300 East 1st Avenue Denver Colorado
Denver 80206 4.9000% 4.8832% $24,400,000 $24,400,000 16 8 23314516 The Commons
The Commons Reno, LLC 6625-6675, 6795 South Virginia Street Reno Nevada Washoe
89511 4.5550% 4.5082% $21,500,000 $21,500,000 17   23347272 Market at Crenshaw
Crenshaw Entrepreneurs, LLC 4531-4589 East Sam Houston Parkway South Pasadena
Texas Harris 77505 5.0790% 5.0622% $17,250,000 $17,250,000 18 4, 6 23351455
Davenport Commons THF Davenport North Development, L.L.C. 5511-5811 Elmore
Avenue Davenport Iowa Scott 52807 5.0930% 5.0762% $15,000,000 $15,000,000 19 9
2321945 Athens Townhomes PG Athens Apartments II, LLC 1401-1837 Athens Drive and
1345-1376 Nicholas Drive Loveland Ohio Clermont 45140 4.8610% 4.8442%
$14,700,000 $14,700,000 20   22985530 Naples Plaza Milan SoCal III, LLC and
Pelican Investments Naples LLC 1058-1090 3rd Avenue Chula Vista California San
Diego 91911 4.8840% 4.8272% $12,700,000 $12,700,000 21 10 23005456 Center at
Pearland II Pearland Dunhill 2 LLC 2550 Pearland Parkway Pearland Texas Brazoria
77581 4.4695% 4.4527% $12,400,000 $12,400,000 22 11 22999703 Holiday Inn Express
Toledo West Westgate Lodging LLC  3440 Secor Road Toledo Ohio Lucas 43606
5.2425% 5.2057% $11,620,000 $11,594,947 23   22778586 Arbor Plaza GKT Arbor
Plaza, L.L.C. 4600-4637 South Mason Street Fort Collins Colorado Larimer 80525
4.9690% 4.9522% $10,850,000 $10,850,000 24 4 22558058 Two Democracy Second Rock
Spring Park Limited Partnership 6707 Democracy Boulevard Bethesda Maryland
Montgomery 20817 5.3915% 5.3747% $10,000,000 $9,958,034 25 12 23219508 Capital
Complex Rainier Capital Complex Acquisitions, LLC 1024 and 1025 Capital Center
Drive Frankfort Kentucky Franklin 40601 5.2970% 5.2402% $9,687,000 $9,687,000 26
  23042533 Cabela’s Farmington SN Farmington LLC 391 North Cabela’s Drive
Farmington Utah Davis 84025 4.7865% 4.7697% $9,200,000 $9,200,000 27 13 23063870
Courtyard Bentonville NWA Hotel Opportunity, LLC 1001 Mcclain Road Bentonville
Arkansas Benton 72712 5.0540% 4.9972% $9,200,000 $9,200,000 28   23313687 20151
Nordhoff Street F&KAC, LLC 20151 Nordhoff Street Chatsworth California Los
Angeles 91311 4.7065% 4.6897% $9,000,000 $9,000,000 29   23036062 Shallowford
Exchange Shallowford LLC 2558-2566 Shallowford Road Northeast Atlanta Georgia
DeKalb 30345 5.1150% 5.0982% $9,000,000 $8,989,414 30   23060255 Roundhouse
Campus 125 Presumpscot SPE LLC and Presumpscot-Portland Investors LLC 125
Presumpscot Street Portland Maine Cumberland 04103 4.7485% 4.7317% $7,524,000
$7,524,000 31   23005457 Shops at Spring Village WSS Retail-Shops at Spring
Village, LLC 2203 Spring Stuebner Road Spring Texas Harris 77389 5.0180% 5.0012%
$7,150,000 $7,150,000 32   23219183 Moses Lake Town Center RI - Moses Lake, LLC
and RI - Moses Lake II, LLC 911 & 933 Stratford Road Moses Lake Washington Grant
98837 4.6770% 4.6602% $6,700,000 $6,700,000 33   23217813 Dallas Commons Dallas
Commons, LLC 457 Nathan Dean Parkway Dallas Georgia Paulding 30132 4.8455%
4.7612% $6,150,000 $6,150,000

 



 



 

GS10



 

Control Number Footnotes Loan Number Property Name Original Term To Maturity /
ARD (Mos.) Remaining Term To Maturity / ARD (Mos.) Maturity Date / ARD Original
Amortization Term (Mos.) Remaining Amortization Term (Mos.) Monthly Debt Service
($) (1) Servicing Fee Rate (%) Subservicing Fee Rate (%) Interest Accrual Method
Ownership Interest 1 3, 4 22905340 GSK North American HQ 60 59 6/6/2023 0 0
$260,963.59 0.0050% 0.000000% Actual/360 Fee Simple 2 5 22352278 1000 Wilshire
84 80 3/6/2025 0 0 $186,170.07 0.0050% 0.000000% Actual/360 Fee Simple 3  
22912369 Aliso Creek Apartments 120 117 4/6/2028 0 0 $187,328.43 0.0025%
0.020000% Actual/360 Fee Simple 4   22985101 Commonwealth Centre 120 118
5/6/2028 0 0 $165,022.25 0.0050% 0.000000% Actual/360 Fee Simple 5   23220079
MOA Hotel Leased Fee Portfolio 120 120 7/6/2028 0 0 $187,742.94 0.0025%
0.020000% Actual/360   5.01   23220079 Radisson Blu at Mall of America - Ground
Lease                   Fee Simple 5.02   23220079 JW Marriott at Mall of
America - Ground Lease                   Subleased Air Rights 6 4, 6 23313835
FXI Portfolio 120 120 7/6/2028 360 360 $229,272.18 0.0050% 0.000000% Actual/360
  6.01   23313835 FXI Portland OR                   Fee Simple 6.02   23313835
FXI Auburn IN                   Fee Simple 6.03   23313835 FXI Santa Teresa NM  
                Fee Simple 6.04   23313835 FXI Verona MS                   Fee
Simple 6.05   23313835 FXI Corry PA                   Fee Simple 6.06   23313835
FXI Fort Wayne IN                   Fee Simple 6.07   23313835 FXI Cuautitlan MX
                  Fee Simple 7 4 22575939 U.S. Industrial Portfolio 120 116
3/6/2028 0 0 $159,774.69 0.0025% 0.012500% Actual/360   7.01   22575939
DialogDirect                   Fee Simple 7.02   22575939 JIT Packaging        
          Fee Simple 7.03   22575939 Markel                   Fee Simple 7.04  
22575939 Dedicated Logistics                   Fee Simple 7.05   22575939
Wilbert                   Fee Simple 7.06   22575939 Matandy Steel              
    Fee Simple 7.07   22575939 Landmark Plastics                   Fee Simple
7.08   22575939 Rohrer Corporation (OH)                   Fee Simple 7.09  
22575939 Rohrer Corporation (IL)                   Fee Simple 7.10   22575939
Rohrer Corporation (GA)                   Fee Simple 7.11   22575939 AAP Metals
                  Fee Simple 8 4, 6 23344631 Quality RV Resorts 120 120 7/6/2028
360 360 $184,639.11 0.0050% 0.000000% Actual/360   8.01   23344631 Quality RV
Resorts Lakeview                   Fee Simple 8.02   23344631 Quality RV Resorts
Brazoria                   Fee Simple 8.03   23344631 Quality RV Resorts Highway
Six                   Fee Simple 8.04   23344631 Quality RV Resorts Mont Belvieu
                  Fee Simple 8.05   23344631 Quality RV Resorts Greenlake      
            Fee Simple 8.06   23344631 Quality RV Resorts Fallbrook            
      Fee Simple 8.07   23344631 Quality RV Resorts Southlake                  
Fee Simple 8.08   23344631 Quality RV Resorts Allstar                   Fee
Simple 9   22985103 Thorncreek Crossing 120 118 5/6/2028 360 360 $173,491.79
0.0050% 0.000000% Actual/360 Fee Simple 10   23024774 SanTan Village Marketplace
120 119 6/6/2028 0 0 $121,108.99 0.0050% 0.000000% Actual/360 Fee Simple 11 4
21769944 Marina Heights State Farm 120 114 1/6/2028 0 0 $82,704.82 0.0025%
0.001250% Actual/360 Leasehold 12   23006974 Dolwick Business Center 120 118
5/6/2028 360 358 $135,534.29 0.0050% 0.000000% Actual/360 Fee Simple 13  
23176250 5500 Hellyer Avenue 120 119 6/6/2028 360 359 $132,888.66 0.0050%
0.000000% Actual/360 Fee Simple 14   23063792 Spring Hill Logistics Center 120
119 6/6/2028 0 0 $97,343.89 0.0050% 0.030000% Actual/360 Fee Simple 15 7
23043806 3300 East 1st Avenue 120 119 6/6/2028 0 0 $101,017.13 0.0050% 0.000000%
Actual/360 Fee Simple 16 8 23314516 The Commons 120 120 7/6/2028 360 360
$109,641.08 0.0050% 0.030000% Actual/360 Fee Simple 17   23347272 Market at
Crenshaw 120 120 7/6/2028 360 360 $93,436.37 0.0050% 0.000000% Actual/360 Fee
Simple 18 4, 6 23351455 Davenport Commons 120 120 7/6/2028 360 360 $81,377.96
0.0050% 0.000000% Actual/360 Fee Simple 19 9 2321945 Athens Townhomes 120 120
7/6/2028 360 360 $77,668.74 0.0050% 0.000000% Actual/360 Fee Simple 20  
22985530 Naples Plaza 120 118 5/6/2028 0 0 $52,406.90 0.0050% 0.040000%
Actual/360 Fee Simple 21 10 23005456 Center at Pearland II 120 118 5/6/2028 0 0
$46,826.29 0.0050% 0.000000% Actual/360 Fee Simple 22 11 22999703 Holiday Inn
Express Toledo West 120 118 5/6/2028 360 358 $64,112.10 0.0050% 0.020000%
Actual/360 Fee Simple 23   22778586 Arbor Plaza 120 117 4/6/2028 360 360
$58,039.76 0.0050% 0.000000% Actual/360 Fee Simple 24 4 22558058 Two Democracy
120 116 3/6/2028 360 356 $56,100.03 0.0025% 0.002500% Actual/360 Leasehold 25 12
23219508 Capital Complex 120 120 7/6/2028 360 360 $53,774.32 0.0050% 0.040000%
Actual/360 Fee Simple 26   23042533 Cabela’s Farmington 120 119 6/6/2028 0 0
$37,206.17 0.0050% 0.000000% Actual/360 Fee Simple 27 13 23063870 Courtyard
Bentonville 120 119 6/6/2028 360 360 $49,691.66 0.0050% 0.040000% Actual/360 Fee
Simple 28   23313687 20151 Nordhoff Street 120 120 7/6/2028 360 360 $46,712.57
0.0050% 0.000000% Actual/360 Fee Simple 29   23036062 Shallowford Exchange 120
119 6/6/2028 360 359 $48,948.47 0.0050% 0.000000% Actual/360 Fee Simple 30  
23060255 Roundhouse Campus 120 119 6/6/2028 360 360 $39,241.94 0.0050% 0.000000%
Actual/360 Fee Simple 31   23005457 Shops at Spring Village 120 118 5/6/2028 360
360 $38,461.44 0.0050% 0.000000% Actual/360 Fee Simple 32   23219183 Moses Lake
Town Center 120 120 7/6/2028 0 0 $26,475.93 0.0050% 0.000000% Actual/360 Fee
Simple 33   23217813 Dallas Commons 120 120 7/6/2028 360 360 $32,436.27 0.0025%
0.070000% Actual/360 Fee Simple

 



 



 

GS10



 

Control Number Footnotes Loan Number Property Name Crossed Group Originator
Mortgage Loan Seller Carve-out Guarantor Letter of Credit Upfront RE Tax Reserve
($) Ongoing RE Tax Reserve ($) Upfront Insurance Reserve ($) Ongoing Insurance
Reserve ($) Upfront Replacement Reserve ($) 1 3, 4 22905340 GSK North American
HQ NAP GSMC GSMC None No $0 $0 $0 $0 $0 2 5 22352278 1000 Wilshire NAP GSMC GSMC
Cerberus Institutional Real Estate Partners IV, L.P. No $0 $0 $0 $0 $0 3  
22912369 Aliso Creek Apartments NAP GSBI GSMC Geoffrey L. Stack, Geoffrey L.
Stack, as Trustee of the Stack Revocable Trust Dated July 30, 2009 and Anthony
Rossi, Sr. No $58,053 $58,053 $0 $0 $0 4   22985101 Commonwealth Centre NAP GSMC
GSMC None No $0 $0 $0 $0 $0 5   23220079 MOA Hotel Leased Fee Portfolio NAP GSMC
GSMC 7 Crowns Corporation No $0 $0 $3,315 $0 $0 5.01   23220079 Radisson Blu at
Mall of America - Ground Lease                     5.02   23220079 JW Marriott
at Mall of America - Ground Lease                     6 4, 6 23313835 FXI
Portfolio NAP GSMC GSMC New Mountain Net Lease Corporation and New Mountain Net
Lease Partners Corporation No $0 $0 $0 $0 $0 6.01   23313835 FXI Portland OR    
                6.02   23313835 FXI Auburn IN                     6.03  
23313835 FXI Santa Teresa NM                     6.04   23313835 FXI Verona MS  
                  6.05   23313835 FXI Corry PA                     6.06  
23313835 FXI Fort Wayne IN                     6.07   23313835 FXI Cuautitlan MX
                    7 4 22575939 U.S. Industrial Portfolio NAP GSMC GSMC Michael
W. Brennan, Robert G. Vanecko, Scott D. McKibben, Samuel A. Mandarino, Eduardo
Paneque, Brad O’Halloran, Allen Crosswell, Troy MacMane and Greenwood Holding
Company, LLC No $0 $0 $0 $0 $0 7.01   22575939 DialogDirect                    
7.02   22575939 JIT Packaging                     7.03   22575939 Markel        
            7.04   22575939 Dedicated Logistics                     7.05  
22575939 Wilbert                     7.06   22575939 Matandy Steel              
      7.07   22575939 Landmark Plastics                     7.08   22575939
Rohrer Corporation (OH)                     7.09   22575939 Rohrer Corporation
(IL)                     7.10   22575939 Rohrer Corporation (GA)                
    7.11   22575939 AAP Metals                     8 4, 6 23344631 Quality RV
Resorts NAP GSMC GSMC Stonetown 5, LLLP No $392,917 $56,131 $0 $0 $0 8.01  
23344631 Quality RV Resorts Lakeview                     8.02   23344631 Quality
RV Resorts Brazoria                     8.03   23344631 Quality RV Resorts
Highway Six                     8.04   23344631 Quality RV Resorts Mont Belvieu
                    8.05   23344631 Quality RV Resorts Greenlake                
    8.06   23344631 Quality RV Resorts Fallbrook                     8.07  
23344631 Quality RV Resorts Southlake                     8.08   23344631
Quality RV Resorts Allstar                     9   22985103 Thorncreek Crossing
NAP GSMC GSMC E. Stanley Kroenke and James N. Gordon No $0 $0 $0 $0 $0 10  
23024774 SanTan Village Marketplace NAP GSMC GSMC Richard A. Margolis and
Phillip A. Duke No $144,505 $48,168 $0 $0 $0 11 4 21769944 Marina Heights State
Farm NAP GSMC GSMC None No $0 $0 $0 $0 $0 12   23006974 Dolwick Business Center
NAP GSMC GSMC Corporex Companies, LLC No $78,707 $13,118 $0 $0 $0 13   23176250
5500 Hellyer Avenue NAP GSMC GSMC Jason A. Hammerman No $130,775 $43,592 $4,942
$4,942 $0 14   23063792 Spring Hill Logistics Center NAP GSMC GSMC Legacy
Properties Group, Inc. No $0 $0 $0 $0 $0 15 7 23043806 3300 East 1st Avenue NAP
GSMC GSMC GEM Realty Evergreen Fund, L.P. No $0 $0 $0 $0 $0 16 8 23314516 The
Commons NAP GSMC GSMC Kamyar Mateen and Tyler Mateen No $84,882 $16,976 $0 $0 $0
17   23347272 Market at Crenshaw NAP GSMC GSMC Nadyrshah “Nick” Dhanani No
$228,578 $32,654 $14,807 $7,403 $0 18 4, 6 23351455 Davenport Commons NAP GSMC
GSMC E. Stanley Kroenke No $0 $0 $0 $0 $0 19 9 2321945 Athens Townhomes NAP GSBI
GSMC Paul Grammas No $20,195 $20,195 $5,526 $2,763 $0 20   22985530 Naples Plaza
NAP GSMC GSMC Claus Dieckell and Chuck Le No $40,922 $20,461 $0 $0 $0 21 10
23005456 Center at Pearland II NAP GSMC GSMC William L. Hutchinson No $0 $0 $0
$0 $0 22 11 22999703 Holiday Inn Express Toledo West NAP GSMC GSMC Saad Roumaya,
Jonathan Roumaya, Jabbar Yousif and Martin Yousif No $115,846 $19,887 $6,322
$1,104 $0 23   22778586 Arbor Plaza NAP GSMC GSMC E. Stanley Kroenke No $0 $0 $0
$0 $0 24 4 22558058 Two Democracy NAP GSMC GSMC Second Rock Spring Park, LLC Yes
$383,084 $63,847 $0 $0 $0 25 12 23219508 Capital Complex NAP GSMC GSMC J.
Kenneth Dunn No $43,146 $5,393 $0 $0 $0 26   23042533 Cabela’s Farmington NAP
GSMC GSMC Security National Financial Corporation No $0 $0 $0 $0 $0 27 13
23063870 Courtyard Bentonville NAP GSMC GSMC J & S Hardin Holdings, LP, Delton
Smith and William Harrison Smith No $68,231 $7,581 $0 $0 $0 28   23313687 20151
Nordhoff Street NAP GSMC GSMC Albert Moradi No $78,623 $0 $0 $0 $0 29   23036062
Shallowford Exchange NAP GSMC GSMC Altaf Lal No $84,083 $10,510 $0 $0 $0 30  
23060255 Roundhouse Campus NAP GSMC GSMC William M. Bennett No $28,740 $7,185 $0
$0 $0 31   23005457 Shops at Spring Village NAP GSMC GSMC Anderson G. Smith No
$28,994 $5,799 $14,532 $1,211 $0 32   23219183 Moses Lake Town Center NAP GSMC
GSMC Read Seven, LLC No $27,029 $6,757 $0 $0 $0 33   23217813 Dallas Commons NAP
GSMC GSMC Ernest W. Livingston, Jr. No $25,400 $3,175 $0 $0 $0

 



 



 

GS10



 

Control Number Footnotes Loan Number Property Name Ongoing Replacement Reserve
($) Replacement Reserve Caps ($) Upfront TI/LC Reserve ($) Ongoing TI/LC Reserve
($) TI/LC Caps ($) Upfront Debt Service Reserve ($) Ongoing Debt Service Reserve
($) Upfront Deferred Maintenance Reserve ($) Ongoing Deferred Maintenance
Reserve ($) Upfront Environmental Reserve ($) 1 3, 4 22905340 GSK North American
HQ $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 2 5 22352278 1000 Wilshire $0 $0 $3,000,000 $0
$1,000,000 $0 $0 $0 $0 $0 3   22912369 Aliso Creek Apartments $11,623 $0 $0 $0
$0 $0 $0 $0 $0 $0 4   22985101 Commonwealth Centre $0 $0 $0 $0 $0 $0 $0 $0 $0 $0
5   23220079 MOA Hotel Leased Fee Portfolio $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 5.01  
23220079 Radisson Blu at Mall of America - Ground Lease                     5.02
  23220079 JW Marriott at Mall of America - Ground Lease                     6
4, 6 23313835 FXI Portfolio $0 $635,502 $0 $0 $3,177,512 $0 $0 $413,203 $0 $0
6.01   23313835 FXI Portland OR                     6.02   23313835 FXI Auburn
IN                     6.03   23313835 FXI Santa Teresa NM                    
6.04   23313835 FXI Verona MS                     6.05   23313835 FXI Corry PA  
                  6.06   23313835 FXI Fort Wayne IN                     6.07  
23313835 FXI Cuautitlan MX                     7 4 22575939 U.S. Industrial
Portfolio $0 $540,238 $0 $0 $2,025,894 $0 $0 $0 $0 $0 7.01   22575939
DialogDirect                     7.02   22575939 JIT Packaging                  
  7.03   22575939 Markel                     7.04   22575939 Dedicated Logistics
                    7.05   22575939 Wilbert                     7.06   22575939
Matandy Steel                     7.07   22575939 Landmark Plastics            
        7.08   22575939 Rohrer Corporation (OH)                     7.09  
22575939 Rohrer Corporation (IL)                     7.10   22575939 Rohrer
Corporation (GA)                     7.11   22575939 AAP Metals                
    8 4, 6 23344631 Quality RV Resorts $3,481 $125,325 $0 $0 $0 $0 $0 $550 $0 $0
8.01   23344631 Quality RV Resorts Lakeview                     8.02   23344631
Quality RV Resorts Brazoria                     8.03   23344631 Quality RV
Resorts Highway Six                     8.04   23344631 Quality RV Resorts Mont
Belvieu                     8.05   23344631 Quality RV Resorts Greenlake        
            8.06   23344631 Quality RV Resorts Fallbrook                    
8.07   23344631 Quality RV Resorts Southlake                     8.08   23344631
Quality RV Resorts Allstar                     9   22985103 Thorncreek Crossing
$0 $0 $0 $0 $600,000 $0 $0 $0 $0 $0 10   23024774 SanTan Village Marketplace
$4,522 $217,042 $0 $0 $428,000 $0 $0 $0 $0 $0 11 4 21769944 Marina Heights State
Farm $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 12   23006974 Dolwick Business Center $2,822
$200,000 $0 $18,815 $750,000 $0 $0 $0 $0 $0 13   23176250 5500 Hellyer Avenue
$3,276 $78,614 $0 $0 $0 $0 $0 $0 $0 $0 14   23063792 Spring Hill Logistics
Center $4,153 $200,000 $0 $20,833 $750,000 $0 $0 $0 $0 $0 15 7 23043806 3300
East 1st Avenue $0 $19,554 $500,000 $0 $97,770 $0 $0 $0 $0 $0 16 8 23314516 The
Commons $2,471 $0 $500,000 $0 $500,000 $0 $0 $0 $0 $0 17   23347272 Market at
Crenshaw $878 $0 $0 $8,333 $700,000 $0 $0 $0 $0 $0 18 4, 6 23351455 Davenport
Commons $0 $0 $0 $0 $600,000 $0 $0 $0 $0 $0 19 9 2321945 Athens Townhomes $3,104
$0 $0 $0 $0 $0 $0 $0 $0 $0 20   22985530 Naples Plaza $1,061 $35,004 $0 $1,704
$61,344 $0 $0 $0 $0 $0 21 10 23005456 Center at Pearland II $0 $0 $120,000 $0
$120,000 $0 $0 $0 $0 $0 22 11 22999703 Holiday Inn Express Toledo West $6,033 $0
$0 $0 $0 $0 $0 $0 $0 $0 23   22778586 Arbor Plaza $0 $0 $0 $0 $350,000 $0 $0 $0
$0 $0 24 4 22558058 Two Democracy $5,732 $0 $0 $45,856 $0 $0 $0 $0 $0 $0 25 12
23219508 Capital Complex $2,946 $36,000 $715,000 $0 $300,000 $0 $0 $0 $0 $0 26  
23042533 Cabela’s Farmington $0 $0 $0 $0 $0 $0 $0 $0 $0 $0 27 13 23063870
Courtyard Bentonville $10,247 $0 $0 $0 $0 $0 $0 $0 $0 $0 28   23313687 20151
Nordhoff Street $1,533 $0 $0 $6,133 $300,000 $0 $0 $0 $0 $0 29   23036062
Shallowford Exchange $579 $0 $0 $6,250 $225,000 $0 $0 $11,875 $0 $10,000 30  
23060255 Roundhouse Campus $1,486 $0 $0 $5,505 $330,290 $0 $0 $0 $0 $0 31  
23005457 Shops at Spring Village $349 $20,938 $150,000 $1,745 $200,000 $0 $0 $0
$0 $0 32   23219183 Moses Lake Town Center $0 $0 $0 $0 $87,113 $0 $0 $0 $0 $0 33
  23217813 Dallas Commons $419 $15,095 $75,000 $2,500 $90,000 $0 $0 $0 $0 $0

 



 



 

GS10



 

Control Number Footnotes Loan Number Property Name Ongoing Environmental Reserve
($) Upfront Other Reserve ($) Ongoing Other Reserve ($) Other Reserve
Description Grace Period- Default Grace Period- Late Fee Cash Management Lockbox
General Property Type Prepayment Provision (2) Interest Accrual Method Units,
Pads, Rooms, Sq Ft Unit Description 1 3, 4 22905340 GSK North American HQ $0 $0
$0   0 0 Springing Hard Office Lockout/25_Defeasance/28_0%/7 Actual/360 207,779
SF 2 5 22352278 1000 Wilshire $0 $3,453,871 $0 Unfunded Obligations Reserve 0 5
Springing Hard Office Lockout/28_YM/51_0%/5 Actual/360 477,774 SF 3   22912369
Aliso Creek Apartments $0 $0 $0   0 0 In Place Soft Multifamily
Lockout/27_Defeasance/89_0%/4 Actual/360 535 Units 4   22985101 Commonwealth
Centre $0 $0 $0   0 0 Springing Hard Office Lockout/26_Defeasance/87_0%/7
Actual/360 316,081 SF 5   23220079 MOA Hotel Leased Fee Portfolio $0 $136,520 $0
Gap Rent Reserve 0 0 Springing Hard   Lockout/24_Defeasance/89_0%/7 Actual/360
NAP NAP 5.01   23220079 Radisson Blu at Mall of America - Ground Lease          
      Ground Leased Land     NAP NAP 5.02   23220079 JW Marriott at Mall of
America - Ground Lease                 Ground Leased Land     NAP NAP 6 4, 6
23313835 FXI Portfolio $0 $0 $0   0 0 Springing Hard  
Lockout/24_Defeasance/92_0%/4 Actual/360 2,121,643 SF 6.01   23313835 FXI
Portland OR                 Industrial     186,116 SF 6.02   23313835 FXI Auburn
IN                 Industrial     434,174 SF 6.03   23313835 FXI Santa Teresa NM
                Industrial     297,812 SF 6.04   23313835 FXI Verona MS        
        Industrial     323,300 SF 6.05   23313835 FXI Corry PA                
Industrial     277,805 SF 6.06   23313835 FXI Fort Wayne IN                
Industrial     271,380 SF 6.07   23313835 FXI Cuautitlan MX                
Industrial     331,056 SF 7 4 22575939 U.S. Industrial Portfolio $0 $361,809 $0
Unfunded Obligations Reserve 0 3 Springing Hard   Lockout/28_Defeasance/88_0%/4
Actual/360 2,701,192 SF 7.01   22575939 DialogDirect                 Industrial
    578,050 SF 7.02   22575939 JIT Packaging                 Industrial    
443,103 SF 7.03   22575939 Markel                 Industrial     167,666 SF 7.04
  22575939 Dedicated Logistics                 Industrial     355,185 SF 7.05  
22575939 Wilbert                 Industrial     296,876 SF 7.06   22575939
Matandy Steel                 Industrial     174,170 SF 7.07   22575939 Landmark
Plastics                 Industrial     212,000 SF 7.08   22575939 Rohrer
Corporation (OH)                 Industrial     169,000 SF 7.09   22575939
Rohrer Corporation (IL)                 Industrial     90,000 SF 7.10   22575939
Rohrer Corporation (GA)                 Industrial     117,215 SF 7.11  
22575939 AAP Metals                 Industrial     97,927 SF 8 4, 6 23344631
Quality RV Resorts $0 $0 $0   0 0 Springing Springing   Lockout/24_>YM or
1%/89_0%/7 Actual/360 1,671 Pads 8.01   23344631 Quality RV Resorts Lakeview    
            Manufactured Housing     282 Pads 8.02   23344631 Quality RV Resorts
Brazoria                 Manufactured Housing     266 Pads 8.03   23344631
Quality RV Resorts Highway Six                 Manufactured Housing     218 Pads
8.04   23344631 Quality RV Resorts Mont Belvieu                 Manufactured
Housing     243 Pads 8.05   23344631 Quality RV Resorts Greenlake              
  Manufactured Housing     231 Pads 8.06   23344631 Quality RV Resorts Fallbrook
                Manufactured Housing     186 Pads 8.07   23344631 Quality RV
Resorts Southlake                 Manufactured Housing     121 Pads 8.08  
23344631 Quality RV Resorts Allstar                 Manufactured Housing     124
Pads 9   22985103 Thorncreek Crossing $0 $0 $0   0 0 Springing Springing Retail
Lockout/26_>YM or 1%/90_0%/4 Actual/360 212,127 SF 10   23024774 SanTan Village
Marketplace $0 $0 $0   0 0 Springing Springing Retail Lockout/11_>YM or
1%/102_0%/7 Actual/360 285,581 SF 11 4 21769944 Marina Heights State Farm $0 $0
$0   0 0 Springing Hard Office Lockout/11_>YM or 1%/102_0%/7 Actual/360
2,031,293 SF 12   23006974 Dolwick Business Center $0 $1,399,560 $0 Saint
Elizabeth TI/LC Reserve ($1,142,115), Saint Elizabeth Rent Reserve
($157,763.84), Toyota Boshoku Rent Reserve ($99,681) 0 0 Springing Springing
Office Lockout/26_Defeasance/90_0%/4 Actual/360 225,783 SF 13   23176250 5500
Hellyer Avenue $0 $3,796,302 $0 Genista TI/LC Reserve ($2,236,395), Genista Rent
Reserve ($1,125,462), Benchmark TI/LC Reserve ($354,573), Genista Gap Rent
Reserve ($79,872) 0 0 Springing Springing Industrial
Lockout/25_Defeasance/90_0%/5 Actual/360 196,534 SF 14   23063792 Spring Hill
Logistics Center $0 $27,500 $0 Comprehensive Logistics Reserve 0 0 Springing
Springing Industrial Lockout/25_>YM or 1%/90_0%/5 Actual/360 498,400 SF 15 7
23043806 3300 East 1st Avenue $0 $198,034 $0 Unfunded Obligations Reserve 0 0
Springing Hard Mixed Use Lockout/25_Defeasance/91_0%/4 Actual/360 97,770 SF 16 8
23314516 The Commons $0 $173,821 $0 Unfunded Obligations Reserve 0 0 Springing
Hard Retail Lockout/24_Defeasance/92_0%/4 Actual/360 148,277 SF 17   23347272
Market at Crenshaw $0 $0 $0   0 0 Springing Springing Retail Lockout/24_>YM or
1%/92_0%/4 Actual/360 105,315 SF 18 4, 6 23351455 Davenport Commons $0 $0 $0   0
0 Springing Springing Retail Lockout/24_>YM or 1%/92_0%/4 Actual/360 403,388 SF
19 9 2321945 Athens Townhomes $0 $1,925,000 $0 Earnout Reserve ($1,750,000),
Yield Maintenance Earnout Amount ($175,000) 0 0 None None Multifamily
Lockout/24_Defeasance/92_0%/4 Actual/360 135 Units 20   22985530 Naples Plaza $0
$0 $0   0 0 Springing Springing Retail Lockout/26_Defeasance/90_0%/4 Actual/360
84,856 SF 21 10 23005456 Center at Pearland II $0 $65,422 $0 Unfunded
Obligations Reserve 0 0 Springing Springing Retail Lockout/26_Defeasance/90_0%/4
Actual/360 90,336 SF 22 11 22999703 Holiday Inn Express Toledo West $0 $0 $0   0
0 Springing Springing Hospitality Lockout/26_Defeasance/90_0%/4 Actual/360 106
Rooms 23   22778586 Arbor Plaza $0 $0 $0   0 0 Springing Springing Retail
Lockout/27_>YM or 1%/89_0%/4 Actual/360 69,683 SF 24 4 22558058 Two Democracy $0
$143,760 $71,880 Ground Rent Reserve 0 0 In Place Hard Office
Lockout/28_Defeasance/88_0%/4 Actual/360 275,134 SF 25 12 23219508 Capital
Complex $0 $0 $0   0 0 Springing Springing Office Lockout/24_Defeasance/92_0%/4
Actual/360 178,328 SF 26   23042533 Cabela’s Farmington $0 $0 $0   0 0 Springing
Springing Retail Lockout/25_>YM or 1%/91_0%/4 Actual/360 68,885 SF 27 13
23063870 Courtyard Bentonville $0 $2,535,000 $0 PIP Reserve 0 0 Springing
Springing Hospitality Lockout/25_Defeasance/91_0%/4 Actual/360 90 Rooms 28  
23313687 20151 Nordhoff Street $0 $0 $0   0 0 Springing Hard Office
Lockout/24_Defeasance/92_0%/4 Actual/360 73,595 SF 29   23036062 Shallowford
Exchange $0 $0 $0   0 0 Springing Springing Retail Lockout/25_Defeasance/91_0%/4
Actual/360 46,291 SF 30   23060255 Roundhouse Campus $0 $0 $0   0 0 Springing
Hard Office Lockout/25_Defeasance/91_0%/4 Actual/360 66,058 SF 31   23005457
Shops at Spring Village $0 $325,154 $0 Unfunded Obligations Reserve 0 0
Springing Springing Retail Lockout/26_Defeasance/90_0%/4 Actual/360 20,938 SF 32
  23219183 Moses Lake Town Center $0 $0 $0   0 0 Springing Springing Retail
Lockout/24_Defeasance/91_0%/5 Actual/360 58,075 SF 33   23217813 Dallas Commons
$0 $0 $0   0 0 Springing Springing Retail Lockout/24_Defeasance/91_0%/5
Actual/360 25,158 SF

 



 



 

GS10



 



1 The monthly debt service shown for Mortgage Loans with a partial interest-only
period reflects the amount payable after the expiration of the interest-only
period. 2 The open period is inclusive of the Maturity Date / ARD. 3 The lockout
period will be at least 25 payment dates beginning with and including the first
payment date of July 2018. For the purpose of this prospectus, the assumed
lockout period of 25 payment dates is based on the expected GSMS 2018-GS10
securitization closing date in July 2018. The actual lockout period may be
longer. 4 The Mortgage Loan is part of a whole loan structure. Cut-off Date LTV
Ratio, LTV Ratio at Maturity / ARD, Underwritten NCF DSCR, Debt Yield on
Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow and
Loan Per Unit calculations are based on the Mortgage Loan and any related Pari
Passu Companion Loans, but excluding any related Subordinate Companion Loans. 5
On each Due Date, if and to the extent the amount contained in the TI/LC reserve
account is less than $1,000,000, the borrower is required to deposit into the
TI/LC reserve account an Ongoing TI/LC Reserve amount equal to $39,708. 6 The
lockout period will be at least 24 payment dates beginning with and including
the first payment date of August 2018. For the purpose of this prospectus, the
assumed lockout period of 24 payment dates is based on the expected GSMS
2018-GS10 securitization closing date in July 2018. The actual lockout period
may be longer. 7 On each Due Date, if and to the extent the amount contained in
the TI/LC reserve account is less than $97,770, the borrower is required to
deposit into the TI/LC reserve account an Ongoing TI/LC Reserve amount equal to
$8,148. 8 On each Due Date, if and to the extent the amount contained in the
TI/LC reserve account is less than (i) prior to the occurrence of a Critical
Tenant Renewal Event, $500,000 and (ii) from and after the occurrence of a
Critical Tenant Renewal Event, $350,000, the borrower is required to deposit
into the TI/LC reserve account an Ongoing TI/LC Reserve amount equal to $12,356.
9 Upfront Other Reserve ($) represents an earnout and a potential yield
maintenance reserve. Funds will be held in escrow until the borrower has
achieved a debt yield of 8.74% on the fully funded amount, completed the
construction of 14 additional multifamily units at the property, and provides
evidence of monthly rents no less than 1/12th of the underwritten base rent. If
such conditions are not satisfied by December 13, 2019, the reserve is required
to be applied to prepay the Athens Townhomes Loan and the related yield
maintenance for such prepayment. 10 On each Due Date, if and to the extent the
amount contained in the TI/LC reserve account is less than $120,000, the
borrower is required to deposit into the TI/LC reserve account an Ongoing TI/LC
Reserve amount equal to $5,000. 11 The Ongoing Replacement Reserve is an FF&E
reserve in an amount equal to (i) for the Due Dates occurring in June 2018
through May 2019, $6,033, (ii) for the Due Dates occurring in June 2019 through
May 2020, the greater of (a) the monthly amount required to be reserved pursuant
to the franchise agreement for the replacement of FF&E or (b) 1/12th of 3% of
the operating income of the Mortgaged Property for the previous 12-month period
as determined on the anniversary of the last day of the calendar month in April
and (iii) thereafter the greater of (a) the monthly amount required to be
reserved pursuant to the franchise agreement for the replacement of FF&E or (b)
1/12th of 4% of the operating income of the Mortgaged Property for the previous
12-month period as determined on the anniversary of the last day of the calendar
month in April. 12 On each Due Date, if and to the extent the amount contained
in the TI/LC reserve account is less than $300,000, the borrower is required to
deposit into the TI/LC reserve account an Ongoing TI/LC Reserve amount equal to
$8,333. 13 The Ongoing Replacement Reserve is an FF&E reserve in an amount equal
to (i) for the Due Dates occurring in July 2018 through June 2019, $10,247 and
(ii) thereafter the greater of (a) the monthly amount required to be reserved
pursuant to the franchise agreement for the replacement of FF&E or (b) 1/12th of
4% of the operating income of the Mortgaged Property for the previous 12-month
period as determined on the anniversary of the last day of the calendar month in
June.



 



 





 

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

(1)          Whole Loan; Ownership of Mortgage Loans. Except with respect to a
Mortgage Loan that is part of a Whole Loan, each Mortgage Loan is a whole loan
and not a participation interest in a Mortgage Loan. Each Mortgage Loan that is
part of a Whole Loan is a senior or pari passu portion of a whole loan evidenced
by a senior or pari passu note. At the time of the sale, transfer and assignment
to Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, or similar agreement, any Other Pooling and Servicing
Agreement with respect to a Non-Serviced Mortgage Loan and rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller has
full right and authority to sell, assign and transfer each Mortgage Loan, and
the assignment to Depositor constitutes a legal, valid and binding assignment of
such Mortgage Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Mortgage Loan other than the
rights of the holder of a related Companion Loan pursuant to a Co-Lender
Agreement.

 

(2)           Loan Document Status. Each related Mortgage Note, Mortgage,
Assignment of Leases (if a separate instrument), guaranty and other agreement
executed by or on behalf of the related Mortgagor, guarantor or other obligor in
connection with such Mortgage Loan is the legal, valid and binding obligation of
the related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Seller in connection
with the origination of the Mortgage

 



B-1



 

Loan, that would deny the Mortgagee the principal benefits intended to be
provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)          Mortgage Provisions. The Loan Documents for each Mortgage Loan
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the Mortgaged Property of the
principal benefits of the security intended to be provided thereby, including
realization by judicial or, if applicable, nonjudicial foreclosure subject to
the limitations set forth in the Standard Qualifications.

 

(4)           Mortgage Status; Waivers and Modifications. Since origination and
except by written instruments set forth in the related Mortgage File (a) the
material terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and
related Loan Documents have not been waived, impaired, modified, altered,
satisfied, canceled, subordinated or rescinded in any respect which materially
interferes with the security intended to be provided by such Mortgage; (b) no
related Mortgaged Property or any portion thereof has been released from the
lien of the related Mortgage in any manner which materially interferes with the
security intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)           Lien; Valid Assignment. Subject to the Standard Qualifications,
each Assignment of Mortgage and assignment of Assignment of Leases to the
Issuing Entity constitutes a legal, valid and binding assignment to the Issuing
Entity. Each related Mortgage and Assignment of Leases is freely assignable
without the consent of the related Mortgagor. Each related Mortgage is a legal,
valid and enforceable first lien on the related Mortgagor’s fee (or if
identified on the Mortgage Loan Schedule, leasehold) interest in the Mortgaged
Property in the principal amount of such Mortgage Loan or allocated loan amount
(subject only to Permitted Encumbrances (as defined below) and the exceptions to
paragraph (6) set forth on Exhibit C (each such exception, a “Title
Exception”)), except as the enforcement thereof may be limited by the Standard
Qualifications. Such Mortgaged Property (subject to and excepting Permitted
Encumbrances and the Title Exceptions) as of origination was, and as of the
Cut-off Date, to the Seller’s knowledge, is free and clear of any recorded
mechanics’ liens, recorded materialmen’s liens and other recorded encumbrances
which are prior to or equal with the lien of the related Mortgage, except those
which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below), and, to the Seller’s knowledge and
subject to the rights of tenants (as tenants only) (subject to and excepting
Permitted Encumbrances and the Title Exceptions), no rights exist which under
law could give rise to any such lien or encumbrance that would be prior to or
equal with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below). Notwithstanding anything in this representation to the
contrary, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of Uniform Commercial
Code financing statements is required in order to effect such perfection.

 



B-2



 

(6)          Permitted Liens; Title Insurance. Each Mortgaged Property securing
a Mortgage Loan is covered by an American Land Title Association loan title
insurance policy or a comparable form of loan title insurance policy approved
for use in the applicable jurisdiction (or, if such policy is yet to be issued,
by a pro forma policy, a preliminary title policy with escrow instructions or a
“marked up” commitment, in each case binding on the title insurer) (the “Title
Policy”) in the original principal amount of such Mortgage Loan (or with respect
to a Mortgage Loan secured by multiple properties, an amount equal to at least
the allocated loan amount with respect to the Title Policy for each such
property) after all advances of principal (including any advances held in escrow
or reserves), that insures for the benefit of the owner of the indebtedness
secured by the Mortgage, the first priority lien of the Mortgage, which lien is
subject only to (a) the lien of current real property taxes, water charges,
sewer rents and assessments due and payable but not yet delinquent; (b)
covenants, conditions and restrictions, rights of way, easements and other
matters of public record; (c) the exceptions (general and specific) and
exclusions set forth in such Title Policy; (d) other matters to which like
properties are commonly subject; (e) the rights of tenants (as tenants only)
under leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Crossed Mortgage Loan Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
any related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)           Junior Liens. It being understood that B notes secured by the same
Mortgage as a Mortgage Loan are not subordinate mortgages or junior liens,
except for any Mortgage Loan that is cross-collateralized and cross-defaulted
with another Mortgage Loan, there are no subordinate mortgages or junior liens
securing the payment of money encumbering the related Mortgaged Property (other
than Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement, the Seller has no knowledge of any mezzanine debt secured directly by
interests in the related Mortgagor.

 

(8)          Assignment of Leases and Rents. There exists as part of the related
Mortgage File an Assignment of Leases (either as a separate instrument or
incorporated into the related

 



B-3



 

Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions, each
related Assignment of Leases creates a valid first-priority collateral
assignment of, or a valid first-priority lien or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Standard Qualifications. The related Mortgage or related
Assignment of Leases, subject to applicable law, provides that, upon an event of
default under the Mortgage Loan, a receiver is permitted to be appointed for the
collection of rents or for the related Mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the Mortgagee.

 

(9)          UCC Filings. If the related Mortgaged Property is operated as a
hospitality property, the Seller has filed and/or recorded or caused to be filed
and/or recorded (or, if not filed and/or recorded, submitted in proper form for
filing and/or recording), UCC Financing Statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC Financing Statements are required in order to effect such perfection.

 

(10)        Condition of Property. The Seller or the originator of the Mortgage
Loan inspected or caused to be inspected each related Mortgaged Property within
six months of origination of the Mortgage Loan and within thirteen months of the
Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)        Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off

 



B-4



 

Date have become delinquent in respect of each related Mortgaged Property have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(12)        Condemnation. As of the date of origination and to the Seller’s
knowledge as of the Cut-off Date, there is no proceeding pending, and, to the
Seller’s knowledge as of the date of origination and as of the Cut-off Date,
there is no proceeding threatened, for the total or partial condemnation of such
Mortgaged Property that would have a material adverse effect on the value, use
or operation of the Mortgaged Property.

 

(13)        Actions Concerning Mortgage Loan. As of the date of origination and
to the Seller’s knowledge as of the Cut-off Date, there was no pending or filed
action, suit or proceeding, arbitration or governmental investigation involving
any Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 

(14)        Escrow Deposits. All escrow deposits and payments required to be
escrowed with Mortgagee pursuant to each Mortgage Loan are in the possession, or
under the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

(15)        No Holdbacks. The principal amount of the Mortgage Loan stated on
the Mortgage Loan Schedule has been fully disbursed as of the Closing Date and
there is no requirement for future advances thereunder (except in those cases
where the full amount of the Mortgage Loan has been disbursed but a portion
thereof is being held in escrow or reserve accounts pending the satisfaction of
certain conditions relating to leasing, repairs or other matters with respect to
the related Mortgaged Property, the Mortgagor or other considerations determined
by the Seller to merit such holdback).

 

(16)        Insurance. Each related Mortgaged Property is, and is required
pursuant to the related Mortgage to be, insured by a property insurance policy
providing coverage for loss in accordance with coverage found under a “special
cause of loss form” or “all risk form” that includes replacement cost valuation
issued by an insurer meeting the requirements of the related Loan Documents and
having a claims-paying or financial strength rating of at least “A-:VIII” from
A.M. Best Company or “A3” (or the equivalent) from Moody’s

 



B-5



 

Investors Service, Inc. or “A-” from S&P Global Ratings (collectively the
“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program (irrespective of whether
such coverage is provided pursuant to a National Flood Insurance Program policy
or through a private policy), plus such additional flood coverage in an amount
as is generally required by the Seller for comparable mortgage loans intended
for securitization.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms, in an amount not
less than the lesser of (1) the original principal balance of the Mortgage Loan
and (2) 100% of the full insurable value on a replacement cost basis of the
improvements and personalty and fixtures included in the related Mortgaged
Property by an insurer meeting the Insurance Rating Requirements.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years

 



B-6



 

and a 10% probability of exceedance. If the resulting report concluded that the
SEL would exceed 20% of the amount of the replacement costs of the improvements,
earthquake insurance on such Mortgaged Property was obtained from an insurer
rated at least “A:VIII” by A.M. Best Company or “A3” (or the equivalent) from
Moody’s Investors Service, Inc. or “A-” by S&P Global Ratings in an amount not
less than 100% of the SEL.

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)        Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is
located on or adjacent to a public road and has direct legal access to such
road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to the applicable governing authority for creation of separate tax
lots, in which case the Mortgage Loan requires the Mortgagor to escrow an amount
sufficient to pay taxes for the existing tax parcel of which the Mortgaged
Property is a part until the separate tax lots are created.

 

(18)        No Encroachments. To the Seller’s knowledge based solely on surveys
obtained in connection with origination and the Mortgagee’s Title Policy (or, if
such policy is not yet issued, a pro forma title policy, a preliminary title
policy with escrow instructions or a “marked up” commitment) obtained in
connection with the origination of each Mortgage

 



B-7



 

Loan, all material improvements that were included for the purpose of
determining the appraised value of the related Mortgaged Property at the time of
the origination of such Mortgage Loan are within the boundaries of the related
Mortgaged Property, except encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy. No improvements
on adjoining parcels encroach onto the related Mortgaged Property except for
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy. No improvements encroach upon any easements
except for encroachments the removal of which would not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy.

 

(19)        No Contingent Interest or Equity Participation. No Mortgage Loan has
a shared appreciation feature, any other contingent interest feature or a
negative amortization feature (except that an ARD Loan may provide for the
accrual of the portion of interest in excess of the rate in effect prior to the
Anticipated Repayment Date) or an equity participation by the Seller.

 

(20)        REMIC. The Mortgage Loan is a “qualified mortgage” within the
meaning of Section 860G(a)(3) of the Code (but determined without regard to the
rule in Treasury Regulations Section 1.860G-2(f)(2) that treats certain
defective mortgage loans as qualified mortgages), and, accordingly, (A) the
issue price of the Mortgage Loan to the related Mortgagor at origination did not
exceed the non-contingent principal amount of the Mortgage Loan and (B) either:
(a) such Mortgage Loan is secured by an interest in real property (including
buildings and structural components thereof, but excluding personal property)
having a fair market value (i) at the date the Mortgage Loan (or related Whole
Loan) was originated at least equal to 80% of the adjusted issue price of the
Mortgage Loan (or related Whole Loan) on such date or (ii) at the Closing Date
at least equal to 80% of the adjusted issue price of the Mortgage Loan (or
related Whole Loan) on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (A) the
amount of any lien on the real property interest that is senior to the Mortgage
Loan and (B) a proportionate amount of any lien that is in parity with the
Mortgage Loan; or (b) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under Section
1001 of the Code, it either (x) was modified as a result of the default or
reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 



B-8



 

(21)        Compliance with Usury Laws. The Mortgage Rate (exclusive of any
default interest, late charges, yield maintenance charge, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

(22)        Authorized to do Business. To the extent required under applicable
law, as of the Cut-off Date or as of the date that such entity held the Mortgage
Note, each holder of the Mortgage Note was authorized to originate, acquire
and/or hold (as applicable) the Mortgage Note in the jurisdiction in which each
related Mortgaged Property is located, or the failure to be so authorized does
not materially and adversely affect the enforceability of such Mortgage Loan by
the Trust.

 

(23)        Trustee under Deed of Trust. With respect to each Mortgage which is
a deed of trust, as of the date of origination and, to the Seller’s knowledge,
as of the Closing Date, a trustee, duly qualified under applicable law to serve
as such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)        Local Law Compliance. To the Seller’s knowledge, based upon any of a
letter from any governmental authorities, a legal opinion, an architect’s
letter, a zoning consultant’s report, an endorsement to the related Title
Policy, or other affirmative investigation of local law compliance consistent
with the investigation conducted by the Seller for similar commercial and
multifamily mortgage loans intended for securitization, there are no material
violations of applicable zoning ordinances, building codes and land laws
(collectively “Zoning Regulations”) with respect to the improvements located on
or forming part of each Mortgaged Property securing a Mortgage Loan as of the
date of origination of such Mortgage Loan (or related Whole Loan, as applicable)
and as of the Cut-off Date, other than those which (i) are insured by the Title
Policy or a law and ordinance insurance policy or (ii) would not have a material
adverse effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)        Licenses and Permits. Each Mortgagor covenants in the Loan Documents
that it shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)        Recourse Obligations. The Loan Documents for each Mortgage Loan
provide that such Mortgage Loan (a) becomes full recourse to the Mortgagor and
guarantor (which is a

 



B-9



 

natural person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis) in any of the following events: (i)
if any voluntary petition for bankruptcy, insolvency, dissolution or liquidation
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have colluded
with (or, alternatively, solicited or caused to be solicited) other creditors to
cause an involuntary bankruptcy filing with respect to the Mortgagor or (iii)
voluntary transfers of either the Mortgaged Property or equity interests in
Mortgagor made in violation of the Loan Documents; and (b) contains provisions
providing for recourse against the Mortgagor and guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis), for losses and damages sustained by
reason of Mortgagor’s (i) misappropriation of rents after the occurrence of an
event of default under the Mortgage Loan; (ii) misappropriation of (A) insurance
proceeds or condemnation awards or (B) security deposits or, alternatively, the
failure of any security deposits to be delivered to Mortgagee upon foreclosure
or action in lieu thereof (except to the extent applied in accordance with
leases prior to a Mortgage Loan event of default); (iii) fraud or intentional
material misrepresentation; (iv) breaches of the environmental covenants in the
Loan Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 

(27)        Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Whole Loan) outstanding after
the release, the

 



B-10



 

Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)        Financial Reporting and Rent Rolls. The Mortgage Loan documents for
each Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)        Acts of Terrorism Exclusion. With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor

 



B-11



 

shall not be required to spend more than the Terrorism Cap Amount on terrorism
insurance coverage, and if the cost of terrorism insurance exceeds the Terrorism
Cap Amount, the Mortgagor is required to purchase the maximum amount of
terrorism insurance available with funds equal to the Terrorism Cap Amount. The
“Terrorism Cap Amount” is the specified percentage (which is at least equal to
200%) of the amount of the insurance premium that is payable at such time in
respect of the property and business interruption/rental loss insurance required
under the related Loan Documents (without giving effect to the cost of terrorism
and earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30)        Due on Sale or Encumbrance. Subject to specific exceptions set forth
below, each Mortgage Loan contains a “due on sale” or other such provision for
the acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) in this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement by reason of any mezzanine debt that existed at the origination of the
related Mortgage Loan, or future permitted mezzanine debt as set forth on an
exhibit to the applicable Mortgage Loan Purchase Agreement or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any Companion Loan of any
Mortgage Loan or any subordinate debt that existed at origination and is
permitted under the related Loan Documents, (ii) purchase money security
interests (iii) any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, as set forth on an exhibit to the
applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances. The
Mortgage or other Loan Documents provide that to the extent any Rating Agency
fees are incurred in connection with the review of and consent to any transfer
or encumbrance, the Mortgagor is responsible for such payment along with all
other reasonable out-of-pocket fees and expenses incurred by the Mortgagee
relative to such transfer or encumbrance.

 



B-12



 

(31)        Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to
be a Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding. Both the Loan Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a Cut-off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor. For this purpose, a “Single-Purpose Entity” shall mean an entity,
other than an individual, whose organizational documents (or if the Mortgage
Loan has a Cut-off Date Principal Balance equal to $5 million or less, its
organizational documents or the related Loan Documents) provide substantially to
the effect that it was formed or organized solely for the purpose of owning and
operating one or more of the Mortgaged Properties securing the Mortgage Loans
and prohibit it from engaging in any business unrelated to such Mortgaged
Property or Properties, and whose organizational documents further provide, or
which entity represented in the related Loan Documents, substantially to the
effect that it does not have any assets other than those related to its interest
in and operation of such Mortgaged Property or Properties, or any indebtedness
other than as permitted by the related Mortgage(s) or the other related Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.

 

(32)        Defeasance. With respect to any Mortgage Loan that, pursuant to the
Loan Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide
for defeasance as a unilateral right of the Mortgagor, subject to satisfaction
of conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date or, if the Mortgage Loan is an
ARD Loan, the entire principal balance outstanding on the related Anticipated
Repayment Date (or on or after the first date on which payment may be made
without payment of a yield maintenance charge or prepayment penalty), and if the
Mortgage Loan permits partial releases of real property in connection with
partial defeasance, the revenues from the collateral will be sufficient to pay
all such scheduled payments calculated on a principal amount equal to a
specified percentage at least equal to the lesser of (A) 110% of the allocated
loan amount for the real property to be released and (B) the outstanding
principal balance of the Mortgage Loan; (iv) the Mortgagor is required to
provide a certification from an independent certified public accountant that the
collateral is sufficient to make all scheduled payments under the Mortgage Note
as set forth in (iii) above, (v) if the Mortgagor would continue to own assets
in addition to the defeasance collateral, the portion of the Mortgage Loan
secured by defeasance collateral is required to be assumed (or the Mortgagee may
require such assumption) by a Single-Purpose Entity; (vi) the Mortgagor is
required to provide an opinion of counsel that the Mortgagee has a perfected
security interest in such collateral prior to any other claim or interest; and
(vii) the Mortgagor is required to pay all rating agency fees associated with
defeasance (if

 



B-13



 

rating confirmation is a specific condition precedent thereto) and all other
reasonable out-of-pocket expenses associated with defeasance, including, but not
limited to, accountant’s fees and opinions of counsel.

 

(33)        Fixed Interest Rates. Each Mortgage Loan bears interest at a rate
that remains fixed throughout the remaining term of such Mortgage Loan, except
in situations where default interest is imposed.

 

(34)        Ground Leases. For purposes of this Exhibit B, a “Ground Lease”
shall mean a lease creating a leasehold estate in real property where the fee
owner as the ground lessor conveys for a term or terms of years its entire
interest in the land and buildings and other improvements, if any, comprising
the premises demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)          The Ground Lease or a memorandum regarding such Ground Lease has
been duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease had
occurred since the origination of the Mortgage Loan, except as reflected in any
written instruments which are included in the related Mortgage File;

 

(b)         The lessor under such Ground Lease has agreed in a writing included
in the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)         The Ground Lease has an original term (or an original term plus one
or more optional renewal terms, which, under all circumstances, may be
exercised, and will be enforceable, by either Mortgagor or the Mortgagee) that
extends not less than 20 years beyond the stated maturity of the related
Mortgage Loan, or 10 years past the stated maturity if such Mortgage Loan fully
amortizes by the stated maturity (or with respect to a Mortgage Loan that
accrues on an actual 360 basis, substantially amortizes);

 



B-14



 

(d)         The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances or
(ii) is subject to a subordination, non-disturbance and attornment agreement to
which the Mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject;

 

(e)          The Ground Lease does not place commercially unreasonably
restrictions on the identity of the Mortgagee and the Ground Lease is assignable
to the holder of the Mortgage Loan and its successors and assigns without the
consent of the lessor thereunder (provided that proper notice is delivered to
the extent required in accordance with the Ground Lease), and in the event it is
so assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f)          The Seller has not received any written notice of material default
under or notice of termination of such Ground Lease. To the Seller’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)         The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)         The Mortgagee is permitted a reasonable opportunity (including,
where necessary, sufficient time to gain possession of the interest of the
lessee under the Ground Lease through legal proceedings) to cure any default
under the Ground Lease which is curable after the Mortgagee’s receipt of notice
of any default before the lessor may terminate the Ground Lease;

 

(i)          The Ground Lease does not impose any restrictions on subletting
that would be viewed as commercially unreasonable by a prudent commercial
mortgage lender;

 

(j)          Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 



B-15



 

(k)         In the case of a total or substantially total taking or loss, under
the terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and

 

(l)          Provided that the Mortgagee cures any defaults which are
susceptible to being cured, the ground lessor has agreed to enter into a new
lease with the Mortgagee upon termination of the Ground Lease for any reason,
including rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)        Servicing. The servicing and collection practices used by the Seller
with respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)        Origination and Underwriting. The origination practices of the
Seller (or the related originator if the Seller was not the originator) with
respect to each Mortgage Loan have been, in all material respects, legal and as
of the date of its origination, such Mortgage Loan (or the related Whole Loan,
as applicable) and the origination thereof complied in all material respects
with, or was exempt from, all requirements of federal, state or local law
relating to the origination of such Mortgage Loan; provided that such
representation and warranty does not address or otherwise cover any matters with
respect to federal, state or local law otherwise covered in this Exhibit B.

 

(37)        No Material Default; Payment Record. No Mortgage Loan has been more
than 30 days delinquent, without giving effect to any grace or cure period, in
making required debt service payments since origination, and as of the date
hereof, no Mortgage Loan is more than 30 days delinquent (beyond any applicable
grace or cure period) in making required payments as of the Closing Date. To the
Seller’s knowledge, there is (a) no material default, breach, violation or event
of acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)        Bankruptcy. As of the date of origination of the related Mortgage
Loan and to the Seller’s knowledge as of the Cut-off Date, neither the Mortgaged
Property (other than

 



B-16



 

any tenants of such Mortgaged Property), nor any portion thereof, is the subject
of, and no Mortgagor, guarantor or tenant occupying a single-tenant property is
a debtor in state or federal bankruptcy, insolvency or similar proceeding.

 

(39)        Organization of Mortgagor. With respect to each Mortgage Loan, in
reliance on certified copies of the organizational documents of the Mortgagor
delivered by the Mortgagor in connection with the origination of such Mortgage
Loan (or the related Whole Loan, as applicable), the Mortgagor is an entity
organized under the laws of a state of the United States of America, the
District of Columbia or the Commonwealth of Puerto Rico. Except with respect to
any Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another
Mortgagor under another Mortgage Loan.

 

(40)        Environmental Conditions. A Phase I environmental site assessment
(or update of a previous Phase I and or Phase II site assessment) and, with
respect to certain Mortgage Loans, a Phase II environmental site assessment
(collectively, an “ESA”) meeting ASTM requirements were conducted by a reputable
environmental consultant in connection with such Mortgage Loan within 12 months
prior to its origination date (or an update of a previous ESA was prepared), and
such ESA (i) did not identify the existence of recognized environmental
conditions (as such term is defined in ASTM E1527-05 or its successor, an
“Environmental Condition”) at the related Mortgaged Property or the need for
further investigation, or (ii) if the existence of an Environmental Condition or
need for further investigation was indicated in any such ESA, then at least one
of the following statements is true: (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than “A-” (or the equivalent) by
Moody’s Investors Service, Inc., S&P Global Ratings and/or Fitch Ratings, Inc.;
(E) a party not related to the Mortgagor was identified as the responsible party
for such condition or circumstance and such responsible party has financial
resources reasonably estimated to be adequate to address the situation; or (F) a
party related to the Mortgagor having financial resources reasonably estimated
to be adequate to address the situation is required to take action. To the
Seller’s knowledge, except as set forth in the ESA, there is no Environmental

 



B-17



 

Condition (as such term is defined in ASTM E1527-05 or its successor) at the
related Mortgaged Property.

 

(41)        Appraisal. The Mortgage File contains an appraisal of the related
Mortgaged Property with an appraisal date within 6 months of the Mortgage Loan
origination date, and within 12 months of the Closing Date. The appraisal is
signed by an appraiser who is a Member of the Appraisal Institute (“MAI”) and,
to the Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation. Each appraisal contains a statement, or is
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.

 

(42)        Mortgage Loan Schedule. The information pertaining to each Mortgage
Loan which is set forth in the Mortgage Loan Schedule attached as an exhibit to
the related Mortgage Loan Purchase Agreement is true and correct in all material
respects as of the Cut-off Date and contains all information required by the
Pooling and Servicing Agreement to be contained in the Mortgage Loan Schedule.

 

(43)        Cross-Collateralization. Except with respect to a Mortgage Loan that
is part of a Whole Loan no Mortgage Loan is cross-collateralized or
cross-defaulted with any other mortgage loan that is outside the Mortgage Pool,
except as set forth on Exhibit C.

 

(44)        Advance of Funds by the Seller. After origination, no advance of
funds has been made by the Seller to the related Mortgagor other than in
accordance with the Loan Documents, and, to the Seller’s knowledge, no funds
have been received from any person other than the related Mortgagor or an
affiliate for, or on account of, payments due on the Mortgage Loan (other than
as contemplated by the Loan Documents, such as, by way of example and not in
limitation of the foregoing, amounts paid by the tenant(s) into a
Mortgagee-controlled lockbox if required or contemplated under the related lease
or Loan Documents). Neither the Seller nor any affiliate thereof has any
obligation to make any capital contribution to any Mortgagor under a Mortgage
Loan, other than contributions made on or prior to the date hereof.

 

(45)        Compliance with Anti-Money Laundering Laws. The Seller has complied
in all material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 



B-18



 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 



B-19



 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt



 

Loan # Mortgage Loan 2   1000 Wilshire 3   Aliso Creek Apartments

 



B-30-1-1





 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt


 

Loan # Mortgage Loan 4 Commonwealth Centre 7 U.S. Industrial Portfolio 15 3300
East 1st Avenue 24 Two Democracy 25 Capital Complex 27 Courtyard Bentonville

 



B-30-2-1



 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans


 

None. 

 




B-30-3-1





 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

Rep. No. on Annex D-1 

Mortgage Loan and Number as Identified on Annex A-1 

Description of Exception 

(5) Lien; Valid Assignment Aliso Creek Apartments
(Loan No. 3) The Mortgaged Property contains two lots consisting of landscaping
known as “Lot A” and “Lot B”. A declaration encumbering the Mortgaged Property
required that the landscaping of Lots A and B be completed in 1985 and then
conveyed to the master association. Such a conveyance never occurred. (5) Lien;
Valid Assignment MOA Hotel Leased Fee Portfolio
(Loan No. 5) The lessor (i.e., North Pad Development, LLC) under the air rights
lease for the portion of the Mortgaged Property commonly referred to as the
North Pad (i.e., JW Marriott) has the right to purchase the Mortgage Loan within
30 days if the Mortgage Loan lender accelerates the debt as a result of a
continuing event of default. Any such payment shall be accompanied by any costs
and expenses mandated by the holder of the loan (including yield maintenance
premiums). (5) Lien; Valid Assignment Spring Hill Logistics Center
(Loan No. 14)

The tenant doing business as Magna Seating has a right of first refusal related
to the sale of its leased premises. The related right does not apply in the
context of a foreclosure or other transfer of title in connection with
Mortgagee’s exercise of its remedies under the Loan Documents.

 

General Motors has a right of first offer related to the sale of the leased
premises which is subject to the lease with the tenant doing business as
Comprehensive Logistics.

 

(5) Lien; Valid Assignment 3300 East 1st Avenue
(Loan No. 15) The Mortgaged Property is subject to a lien in favor of a holder
of a property assessed clean energy financing (“PACE Loan”), which is required
be repaid with the real estate property taxes. The Mortgagor is only obligated
to escrow for the payment of the PACE Loan at such time that there is an event
of default or other event during which there is a cash flow sweep. (5) Lien;
Valid Assignment Cabela’s Farmington
(Loan No. 26) The tenant doing business as Cabela’s has a right of first offer
related to the sale of its leased premises. The related right does not apply in
the context of a foreclosure or deed-in-lieu of foreclosure in connection with
Mortgagee’s exercise of its remedies under the Loan Documents. (5) Lien; Valid
Assignment Courtyard Bentonville
(Loan No. 27) The Mortgaged Property is subject to a right of first refusal in
favor of the franchisor (i.e., Marriott International, Inc.) upon a proposed
sale to a competitor. (5) Lien; Valid Assignment Dallas Commons
(Loan No. 33) The owner of the parcel adjacent to the Mortgaged Property has a
right of first offer related to the sale of the Mortgaged Property. The related
right does not apply in the context of a foreclosure or deed-in-lieu of
foreclosure in connection with Mortgagee’s exercise of its remedies under the
Loan Documents. (6) Permitted Liens; Title Insurance Aliso Creek Apartments
(Loan No. 3) See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance MOA Hotel Leased Fee Portfolio
(Loan No. 5) See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance Spring Hill Logistics Center
(Loan No. 14) See exception to Representation and Warranty #5 above.

 



C-1 

 

 

Rep. No. on Annex D-1 

Mortgage Loan and Number as Identified on Annex A-1 

Description of Exception 

(6) Permitted Liens; Title Insurance 3300 East 1st Avenue
(Loan No. 15) See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance Cabela’s Farmington
(Loan No. 26) See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance Courtyard Bentonville
(Loan No. 27) See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance Dallas Commons
(Loan No. 33) See exception to Representation and Warranty #5 above. (8)
Assignment of Leases and Rents U.S. Industrial Portfolio
(Loan No. 7) The Mortgage Loan was closed with Shari’ah compliant Mortgage Loan
documentation. The Mortgagor leases the entire Mortgaged Property to the
property managers (the “Master Tenant”). The Master Tenant operates the
Mortgaged Property in accordance with the terms of a master lease. The master
lease is subordinate to the Mortgage Loan Documents. The Master Tenant entered
into an Assignment of Leases and Rents with respect to the subtenant (the third
party space tenant on the Mortgaged Property), which document collaterally
assigns the rights to collect such rents (upon a default under the master lease)
to the Mortgagor. The Mortgagor then collaterally assigned this document to the
Mortgagee as security for the Mortgage Loan. (16) Insurance

All Mortgage Loans except for:

 

1000 Wilshire
(Loan No. 2)

 

FXI Portfolio
(Loan No. 6)

 

Two Democracy
(Loan No. 24)

 

The threshold used in the Mortgage Loan Documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
5% of the original principal balance of the Mortgage Loan, instead of the then
outstanding principal amount of the Mortgage Loan. (16) Insurance

GSK North American HQ
(Loan No. 1)

 

All policies of insurance may be issued by one or more insurers having a rating
of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A:VIII” by AM Best), or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings, and all such insurers are
required to have ratings of not less than “BBB+” by S&P and “Baa1” by Moody’s
(or, if Moody’s does not rate such insurer, at least “A:VIII” by AM Best)).

 



C-2 

 

 

Rep. No. on Annex D-1 

Mortgage Loan and Number as Identified on Annex A-1 

Description of Exception 

(16) Insurance 1000 Wilshire
(Loan No. 2)

The threshold used in the Mortgage Loan Documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
5% of the original principal balance of the Mortgage Loan and the Mezzanine
Loan, instead of the then outstanding principal amount of the Mortgage Loan and
the Mezzanine Loan.

 

All policies of insurance may be issued by one or more insurers having a rating
of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A:VIII” by AM Best), or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings (provided that the first
layers of coverage are from insurers rated at least “A” by S&P and “A2” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A:VIII” by AM
Best), and all such insurers are required to have ratings of not less than
“BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s does not rate such insurer,
at least “A:VIII” by AM Best)).

 

(16) Insurance

Aliso Creek Apartments
(Loan No. 3)

 

Dolwick Business Center
(Loan No. 12)

 

Moses Lake Town Center
(Loan No. 32)

 

All policies of insurance may be issued by a syndicate of insurers through which
at least 75% of the coverage (if there are 4 or fewer members of the syndicate)
or at least 60% of the coverage (if there are 5 or more members of the
syndicate) is with insurers having such ratings (provided that the first layers
of coverage are from insurers rated at least “A” by S&P and “A2” by Moody’s (or,
if Moody’s does not rate such insurer, at least “A: VIII” by AM Best), and all
such insurers are required to have ratings of not less than “BBB+” by S&P and
“Baa1” by Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII”
by AM Best)). (16) Insurance

Commonwealth Centre
(Loan No. 4)

 

Quality RV Resorts
(Loan No. 8)

 

SanTan Village Marketplace
(Loan No. 10)

 

3300 East 1st Avenue
(Loan No. 15)

 

Davenport Commons
(Loan No. 18)

 

All policies of insurance may be issued by one or more insurers having a rating
of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A:VIII” by AM Best), or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings (provided that the first
layers of coverage are from insurers rated at least “A” by S&P and “A2” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A:VIII” by AM
Best), and all such insurers are required to have ratings of not less than
“BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s does not rate such insurer,
at least “A:VIII” by AM Best)). (16) Insurance MOA Hotel Leased Fee Portfolio
(Loan No. 5) The Mortgagor is only required to maintain business interruption
and general liability insurance as of origination of the Mortgage Loan, as the
improvements located on the Mortgaged Property are not part of the collateral
for the Mortgage Loan.

 



C-3 

 

 

Rep. No. on Annex D-1 

Mortgage Loan and Number as Identified on Annex A-1 

Description of Exception 

(16) Insurance FXI Portfolio
(Loan No. 6)

The threshold used in the Mortgage Loan Documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
6.7% of the original principal balance (by allocated loan amount) of the
Mortgage Loan, instead of the then outstanding principal amount of the Mortgage
Loan.

 

All policies of insurance may be issued by one or more insurers having a rating
of at least “A” by S&P and “A2” by Moody’s (to the extent Moody’s rates such
insurer), or by a syndicate of insurers through which at least 75% of the
coverage (if there are 4 or fewer members of the syndicate) or at least 60% of
the coverage (if there are 5 or more members of the syndicate) is with insurers
having such ratings (provided that the first layers of coverage are from
insurers rated at least “A” by S&P and “A2” by Moody’s (to the extent Moody’s
rates such insurer), and all such insurers are required to have ratings of not
less than “BBB+” by S&P and “Baa1” by Moody’s (to the extent Moody’s rates such
insurer)).

 

(16) Insurance U.S. Industrial Portfolio
(Loan No. 7)

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best)).

 

With respect to the JIT Packaging Mortgaged Property, the Mortgagor is permitted
to maintain a portion of the property and earthquake coverage with Verlan Fire
Insurance Company in its current participation amounts and positions within the
syndicate, provided that (x) the A.M. Best rating of such insurer is not
withdrawn or downgraded below the rating in effect as of the Mortgage Loan
origination date and (y) at renewal of the current policy term, the Mortgagor
replaces such insurer with an insurance company meeting the rating requirements
set forth above.

 

(16) Insurance

Thorncreek Crossing
(Loan No. 9)

 

Arbor Plaza
(Loan No. 23)

 

All policies of insurance may be issued by a syndicate of insurers through which
at least 75% of the coverage (if there are 4 or fewer members of the syndicate)
or at least 60% of the coverage (if there are 5 or more members of the
syndicate) is with insurers having such ratings (provided that the first layers
of coverage are from insurers rated at least “A” by S&P and “A2” by Moody’s, if
Moody’s rates such insurer and is rating the Certificates, and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s, if Moody’s rates such insurer and is rating the Certificates). (16)
Insurance Marina Heights State Farm
(Loan No. 11)

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best)).

 

The Mortgagor is entitled to rely on certain insurance coverages provided State
Farm if it complies with the foregoing requirements.

 

 



C-4 

 

 

Rep. No. on Annex D-1 

Mortgage Loan and Number as Identified on Annex A-1 

Description of Exception 

(16) Insurance Two Democracy
(Loan No. 24) Notwithstanding the rating requirements set forth in the Mortgage
Loan Documents, the Mortgagor may obtain the required terrorism coverage from
Blue Lion, L.L.C. (“Blue Lion”), a non-rated captive insurer, provided that (1)
Blue Lion is and remains a licensed captive insurance company which is owned by
Bald Eagle Partners LLC; (2) TRIA or a similar federal statute is in effect and
provides that the federal government must backstop that portion of any terrorism
insurance claim above the applicable federal backstop percentage; (3) the
remaining portion of such coverage not subject to the applicable federal
backstop percentage is reinsured with a cut-through endorsement by an insurer
satisfying the rating requirements set forth above; (4) Blue Lion is not the
subject of a bankruptcy or similar insolvency proceeding; and (5) no
governmental authority issues a statement, interim guidance, finding or decree
that insurers of perils of terrorism similar to Blue Lion do not qualify for the
payment or benefits of TRIA. (16) Insurance Cabela’s Farmington
(Loan No. 26) The Mortgagor is entitled to rely on certain insurance coverages
provided by the sole tenant, Cabela’s, provided certain conditions set forth in
the Loan Documents are satisfied. (17) Access; Utilities; Separate Tax Lots
Market at Crenshaw
(Loan No. 17) For purposes of ad valorem real estate taxation, as of the
origination of the Mortgage Loan, the Mortgaged Property shares a tax parcel
identification number, tax bill and/or tax lot with adjacent real property which
is not collateral for the Mortgage Loan. (17) Access; Utilities; Separate Tax
Lots Center at Pearland II
(Loan No. 21) The Mortgaged Property shares a tax parcels with an adjacent lot,
which is owned by the prior owner of the Mortgaged Property and is not
collateral for the Mortgage Loan. The Mortgagor is required to file a
subdivision re-plat in relation to the Mortgaged Property and such adjacent lot
upon receipt of the necessary approval from the appropriate governmental
authorities. (24) Local Law Compliance Athens Townhomes
(Loan No. 19) As of the origination of the Mortgage Loan, the Mortgaged Property
did not contain a sufficient number of striped or identified parking spaces in
order to ensure compliance with applicable zoning ordinances. (25) Licenses and
Permits FXI Portfolio
(Loan No. 6) Solely with respect to the portion of the Mortgaged Property
located in Mexico, the master tenant has not, as of the origination of the
Mortgage Loan, obtained certain permits related to the operation of its business
at such Mortgaged Property. (25) Licenses and Permits Quality RV Resorts
(Loan No. 8)

The portion of the Mortgaged Property known as Quality RV Resorts Lakeview has
an operational water well that requires appropriate approvals and licenses from
the Texas Commission on Environmental Quality, which have not been obtained as
of the origination of the Mortgage Loan.

 

The portion of the Mortgaged Property known as Quality RV Resorts Highway Six
does not, as of the origination of the Mortgage Loan, have general storm water
permit coverage, which may be necessary for the operation of such facility.

 

(25) Licenses and Permits Athens Townhomes
(Loan No. 19) The Mortgagor did not obtain certificates of occupancy for two
units that are being constructed at the Mortgaged Property.

 



C-5 

 

 

Rep. No. on Annex D-1 

Mortgage Loan and Number as Identified on Annex A-1 

Description of Exception 

(25) Licenses and Permits Courtyard Bentonville
(Loan No. 27) As of the origination of the Mortgage Loan, the Mortgagor does not
have the following licenses/permits required to operate the Mortgaged Property:
(i) liquor license and (ii) operating license and permit. The Mortgagor was
granted a grace period to obtain such licenses/permits after its acquisition of
the Mortgaged Property, and pursuant to the Mortgage Loan Documents, the
Mortgagor is restricted from selling alcoholic beverages until the appropriate
license is obtained. (26) Recourse Obligations

GSK North American HQ
(Loan No. 1)

 

Commonwealth Centre
(Loan No. 4)

 

Marina Heights State Farm
(Loan No. 11)

 

The Mortgagor is the only obligated party as it relates to the recourse
carveouts and springing recourse obligations. (26) Recourse Obligations Two
Democracy
(Loan No. 24) The Mortgagor and the Mortgagor’s general partner are the only
obligated parties as it relates to the recourse carveouts and springing recourse
obligations. As additional collateral, the Mortgagor has provided the Mortgagee
with a $3,000,000 letter of credit issued by an eligible institution which can
be drawn upon if there is recourse liability for the recourse carve-outs and
springing recourse obligations in the related Mortgage Loan Documents or any
indemnity liability under the separate environmental indemnity. (31)
Single-Purpose Entity FXI Portfolio
(Loan No. 6) As of the origination of the Mortgage Loan, the Mexico Mortgagor’s
general partner, a Delaware LLC, is an SPE. The Mexico Mortgagor’s operating
agreement has been modified to include standard SPE provisions; however,
refiling of the operating agreement amended to include the SPE provisions was
not completed as of the origination of the Mortgage Loan. (31) Single-Purpose
Entity

SanTan Village Marketplace
(Loan No. 10)

 

5500 Hellyer Avenue
(Loan No. 13)

 

Spring Hill Logistics Center
(Loan No. 14)

 

3300 East 1st Avenue
(Loan No. 15)

 

The Mortgagor was not required to provide a non-consolidation opinion in
connection with the origination of the Mortgage Loan. (34) Ground Leases MOA
Hotel Leased Fee Portfolio
(Loan No. 5) The air rights lease for the portion of the Mortgaged Property that
is ground leased to JW Marriott requires that the use is limited to the
operation of a “luxury” hotel or other hotel purposes consistent with those uses
included in the Mall of America or any other super-regional shopping center with
multiple high-end retailers and for no other purpose. (34) Ground Leases Marina
Heights State Farm
(Loan No. 11) (e) The Ground Lease requires the consent of the ground lessor to
any transfer of the Ground Lease, which consent may not be unreasonably
withheld. Such consent is not required for any assignment, sale, hypothecation,
encumbrance or transfer to a Permitted Mortgagee (as defined in the Ground
Lease), or for the Permitted Mortgagee to take title to the Mortgaged Property,
and upon foreclosure or acquisition of title to the leasehold estate by deed in
lieu of foreclosure of a Permitted Mortgage (as defined in the Ground Lease) the
Permitted Mortgagee may, upon notice to the ground lessor, but without its
consent, sell and assign the leasehold estate. However, the requirement to
obtain the consent of the ground lessor would apply to any subsequent transfer.

 



C-6 

 

 

Rep. No. on Annex D-1 

Mortgage Loan and Number as Identified on Annex A-1 

Description of Exception 

(34) Ground Leases Two Democracy
(Loan No. 24) (e) No consent of the lessor is required for the assignment of the
Ground Lease but the assignee is required to deliver an assignment and
assumption agreement as required by the Ground Lease in order for the assignment
to be effective. (39) Organization of Mortgagor FXI Portfolio
(Loan No. 6) The Mexico Mortgagor is a Mexican sociedad de responsabilidad
limitada de capital variable. The Mexico Mortgagor’s general partner is a
Delaware LLC. (39) Organization of Mortgagor

Thorncreek Crossing
(Loan No. 9)

 

Davenport Commons
(Loan No. 18)

 

Arbor Plaza
(Loan No. 23)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.

 

C-7 

 

 

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

 

Goldman Sachs Mortgage Company (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of July 1,
2018 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B and Exhibit G to the Agreement) with the same force and
effect as if made on and as of the date hereof (or as of such other date as of
which such representation is made under the terms of Exhibit B and Exhibit G to
the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated July 20, 2018 relating to the offering of the
Public Certificates, nor the Offering Circular, dated July 20, 2018 (the
“Offering Circular”), relating to the offering of the Private Certificates, or
the Loan-Specific Offering Circular, dated July 20, 2018 (the “Loan-Specific
Offering Circular”), relating to the offering of the Loan-Specific Certificates,
in the case of the Prospectus, as of the date of the Prospectus or as of the
date hereof, or the Offering Circular, as of the date thereof or as of the date
hereof, or the Loan-Specific Offering Circular, as of the date thereof or as of
the date hereof, included or includes any untrue statement of a material fact
relating to the Seller, the Mortgage Loans, any related Whole Loan (including,
without limitation, the identity of the servicers for, and the terms of the
Other Pooling and Servicing Agreement governing the servicing of, any related
Non-Serviced Whole Loan), the related Mortgaged Properties and the related
Mortgagors and their respective affiliates, or omitted or omits to state therein
a material fact relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without limitation, the identity of the servicers for, and the
terms of the Other Pooling and Servicing Agreement governing the servicing of,
any related Non-Serviced Whole Loan), the related Mortgaged Properties and the
related Mortgagors and their respective affiliates required to be stated therein
or necessary in order to make the statements therein relating to the Seller, the
Mortgage Loans, any related Whole Loan (including, without limitation, the
identity of the servicers for, and the terms of the Other Pooling and Servicing
Agreement

 



D-1 

 

 

  governing the servicing of, any related Non-Serviced Whole Loan), the related
Mortgaged Properties and the related Mortgagors and their respective affiliates,
in the light of the circumstances under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus, the Offering Circular and the
Loan-Specific Offering Circular of the terms or provisions of or servicing
arrangements under any Other Pooling and Servicing Agreement governing the
servicing of a Non-Serviced Whole Loan, to the extent that such description
refers to any terms or provisions of or servicing arrangements under the Pooling
and Servicing Agreement, the Seller has assumed that the description of such
terms or provisions of or servicing arrangements under the Pooling and Servicing
Agreement contained in the Prospectus, the Offering Circular and the
Loan-Specific Offering Circular (i) does not include an untrue statement of a
material fact and (ii) does not omit to state therein a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Pooling and Servicing
Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

D-2 

 

 

Certified this [____] day of [_______].

 



  GOLDMAN SACHS MORTGAGE COMPANY         By:       Authorized Representative



 

D-3 

 

 

Exhibit E

 

form of DILIGENCE FILE CERTIFICATION 

(GSMS 2018-GS10)

 

Reference is hereby made to that certain Pooling and Servicing Agreement, dated
as of July 1, 2018 (the “Pooling and Servicing Agreement”), relating to the
issuance of the GS Mortgage Securities Trust 2018-GS10, Commercial Mortgage
Pass-Through Certificates, Series 2018-GS10 (the “Series 2018-GS10
Certificates”) and that certain Mortgage Loan Purchase Agreement, dated as of
July 1, 2018 (the “Mortgage Loan Purchase Agreement”), between the undersigned
(the “Seller”) and GS Mortgage Securities Corporation II (the “Depositor”),
pursuant to which the Seller sold certain Mortgage Loans to the Depositor in
connection with the issuance of the Series 2018-GS10 Certificates. In accordance
with Section 5(h) of the Mortgage Loan Purchase Agreement, the Seller hereby
certifies to the Depositor (with a copy to the Master Servicer, the Special
Servicers, the Certificate Administrator, the Trustee, the Custodian, the
Controlling Class Representative, the Asset Representations Reviewer, and the
Operating Advisor), as follows:

 

1.The Seller has delivered an electronic copy of the Diligence File (as defined
in the Pooling and Servicing Agreement) with respect to each Mortgage Loan to
the Depositor by uploading such Diligence File to the Secure Data Room (as
defined in the Pooling and Servicing Agreement); and

 

2.Each Diligence File uploaded to the Secure Data Room contains all documents
required under the definition of “Diligence File” and each such Diligence File
is organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor.

 

Capitalized terms used herein without definition have the meanings given them in
the Mortgage Loan Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this diligence file certification
to be executed by its duly authorized officer or representative, the ___ day of
[______], 2018.

 



  [INSERT SELLER NAME]         By:       Name:     Title:

  

E-1 

 

 

EXHIBIT F

 

FORM OF LIMITED POWER OF ATTORNEY

 

RECORDING REQUESTED BY:
GOLDMAN SACHS MORTGAGE COMPANY

 

AND WHEN RECORDED MAIL TO:

 

[_____]
[_____]
[_____]
Attention: [_____]

 



 

 

LIMITED POWER OF ATTORNEY
([Wells Fargo Bank, National Association][Rialto Capital Advisors, LLC][Trimont
Real Estate Advisors, LLC])

 

KNOW ALL MEN BY THESE PRESENTS, that GOLDMAN SACHS MORTGAGE COMPANY, a New York
limited partnership, not in its individual capacity but solely as seller
(“Seller”) under the Mortgage Loan Purchase Agreement (defined below) hereby
constitutes and appoints [Wells Fargo Bank, National Association
(“Wells”)][Rialto Capital Advisors, LLC (“Rialto”)][Trimont Real Estate
Advisors, LLC “Trimont”)], as Attorney-In-Fact, by and through any duly
appointed officers and employees, to execute and acknowledge in writing or by
facsimile stamp all documents customarily and reasonably necessary and
appropriate for the tasks described in item (1) below; provided however, that
the documents described below may only be executed and delivered by such
Attorneys-In-Fact if such documents are required or permitted under the terms of
the Mortgage Loan Purchase Agreement dated as of July 1, 2018 (the “Mortgage
Loan Purchase Agreement”) by and among GS Mortgage Securities Corporation II, a
Delaware corporation, as Depositor, and Seller, and no power is granted
hereunder to take any action that would be adverse to the interests of the
Seller.

 

(1) To perform any and all acts which may be necessary or appropriate to enable
[Wells][Rialto][Trimont] as [Master][General Special][1000 Wilshire Special]
Servicer to take such action as is necessary to effect the delivery, assignment
and/or recordation of any documents and/or instruments relating to the Mortgage
Loans (as defined in the Mortgage Loan Purchase Agreement) and any Serviced
Companion Loans which have not been delivered, assigned or recorded at the time
required for enforcement as provided in the Mortgage Loan Purchase Agreement,
giving and granting unto [Wells][Rialto][Trimont] as [Master][General
Special][1000 Wilshire Special] Servicer full power and authority to do and
perform any and every lawful act

 



F-1 

 

 

necessary, requisite, or proper in connection with the foregoing and hereby
ratifying, approving or confirming all that [Wells][Rialto][Trimont] as
[Master][General Special][1000 Wilshire Special] Servicer shall lawfully do or
cause to be done by virtue hereof.

 

This appointment is to be construed and interpreted as a limited power of
attorney. The enumeration of specific items, rights, acts or powers herein is
not intended to, nor does it give rise to, and it is not to be construed as a
general power of attorney.

 

[Wells][Rialto][Trimont] hereby agrees to indemnify and hold Goldman Sachs
Mortgage Company, as Seller, and its directors, officers, employees and agents
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Seller by reason or result of the
misuse of this Limited Power of Attorney by [Wells][Rialto][Trimont]. The
foregoing indemnity shall survive the termination of this Limited Power of
Attorney and the Mortgage Loan Purchase Agreement or the earlier resignation or
removal of [Wells][Rialto][Trimont], as [Master][General Special][1000 Wilshire
Special] Servicer under the PSA.

 

F-2 

 

 

IN WITNESS WHEREOF, the undersigned caused this power of attorney to be executed
as of the [__]th day of [__] 20[__].

  

  GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership         By:    
  Name:     Title:



 

F-3 

 

 

EXHIBIT G

REPRESENTATIONS AND WARRANTIES REGARDING THE TRUST SUBORDINATE COMPANION LOAN
AND THE 1000 WILSHIRE MORTGAGED PROPERTY

 

The Seller represents and warrants to the Purchaser, as of the Closing Date, as
to itself with respect to the Trust Subordinate Companion Loan and the 1000
Wilshire Mortgaged Property, that:

 

1.       The Seller is the sole owner of the Trust Subordinate Companion Loan
and will transfer the Trust Subordinate Companion Loan and related assets to the
Depositor free and clear of any liens, pledges, charges, security interests or
encumbrances of any nature.

 

2.       Except as set forth in the Mortgage File, the Mortgage Loan documents
have not been modified since the origination of the 1000 Wilshire Whole Loan and
the 1000 Wilshire Mortgaged Property has not been released from the lien of the
related Mortgage.

 

3.       The Trust Subordinate Companion Loan constitutes a whole note and not a
participation interest or certificate.

 

4.       To the best of the Seller’s Knowledge (as defined below) after due
inquiry, (a) there is no monetary or material non-monetary event of default
existing under any of the related Mortgage Loan documents, (b) there is no event
which, with the passage of time or with notice and the expiration of any
applicable grace or cure period, would constitute a material event of default
under any of the related Mortgage Loan documents, and (c) the Seller has not
waived any event of default. “Seller’s Knowledge” means the actual knowledge of
any of the individuals employed by the Seller, acting as lender, who were
actively involved in the origination of the 1000 Wilshire Whole Loan.

 

5.       The Trust Subordinate Companion Loan is a “qualified mortgage” within
the meaning of Section 860G(a)(3) of the Code (but without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), which means that the gross proceeds of
the Trust Subordinate Companion Loan at origination did not exceed the
non-contingent principal amount of the Trust Subordinate Companion Loan and the
Trust Subordinate Companion Loan is secured by an interest in real property
(including land and buildings, but excluding personal property and going concern
value, if any) having a fair market value (a) at the date the Trust Subordinate
Companion Loan was originated at least equal to 80% of the original principal
balance of the Trust Subordinate Companion Loan or (b) at the Closing Date at
least equal to 80% of the original principal balance of the Trust Subordinate
Companion Loan on such date; provided that for purposes hereof, the fair market
value of the real property interest must first be reduced by (i) the amount of
any lien on the real property interest that is senior to the Trust Subordinate
Companion Loan and (ii) a proportionate amount of any lien that is in parity
with the Trust Subordinate Companion Loan. If the Trust Subordinate Companion
Loan was “significantly modified” prior to the Closing Date so as to result in a
taxable exchange under Section 1001 of the Code, it either (x) was modified as a
result of the default or reasonably foreseeable default of the Trust Subordinate
Companion Loan or (y) satisfies the provisions of either sub-clause (a) above

 



G-1 

 

 

(substituting the date of the last such modification for the date the Trust
Subordinate Companion Loan was originated) or sub-clause (b). Any prepayment
premium and yield maintenance charges applicable to the Trust Subordinate
Companion Loan constitute “customary prepayment penalties” within the meaning of
Treasury Regulations Section 1.860G-1(b)(2).

 

6.       In the event of a taking of any portion of the Property by any
governmental authority (including any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise)), whether by
legal proceeding or by agreement, and immediately after giving effect to the
release of any portion of the lien of the related Mortgage in connection with
such taking (but taking into account any proposed restoration on the remaining
portion of the Property), the loan-to-value ratio is greater than 125% (taking
into account only land and buildings, and excluding personal property and going
concern value, if any) (provided that for purposes hereof, the fair market value
of the real property interest must first be reduced by (i) the amount of any
lien on the real property interest that is senior to the Trust Subordinate
Companion Loan and (ii) a proportionate amount of any lien that is in parity
with the Trust Subordinate Companion Loan), the Borrowers must pay down the
principal balance of the Trust Subordinate Companion Loan by an amount not less
than the least of one of the following amounts: (i) the condemnation award (less
reasonable costs and expenses in collecting such award), (ii) the fair market
value of the released portion of the Property (taking into account only land and
buildings, and excluding personal property and going concern value, if any) at
the time of the release or (iii) an amount such that the loan-to-value ratio (as
so determined) after the release is not greater than the loan-to-value ratio (as
so determined) of all of the Property immediately prior to the release, unless
the lender receives an opinion of counsel that if such amount is not paid, the
Trust will not fail to maintain its status as a REMIC as a result of the release
of the applicable portion of the Property.

 



G-2 

 

